 

Exhibit 10.1

 

2020 REVOLVING CREDIT AGREEMENT

 

dated as of

 

April 3, 2020

among

HUNTINGTON INGALLS INDUSTRIES, INC., The Lenders Party

Hereto,

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A., BOFA

SECURITIES, INC., MIZUHO BANK, LTD., and

U.S. BANK NATIONAL ASSOCIATION, as Lead Arrangers

and Joint Bookrunners

 

BANK OF AMERICA, N.A.,

MIZUHO BANK, LTD., and

U.S. BANK NATIONAL ASSOCIATION, as

Syndication Agents

 

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

Page

ARTICLE 1

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

26

SECTION 1.03.

Terms Generally

26

SECTION 1.04.

Accounting Terms; GAAP

27

SECTION 1.05.

[Reserved]

27

SECTION 1.06.

Pro Forma Calculations

27

 

 

 

ARTICLE 2

The Credits

 

 

 

SECTION 2.01.

Commitments

27

SECTION 2.02.

Loans and Borrowings

27

SECTION 2.03.

Requests for Borrowings

28

SECTION 2.04.

[Reserved]

29

SECTION 2.05.

[Reserved]

29

SECTION 2.06.

Funding of Borrowings

29

SECTION 2.07.

Interest Elections

29

SECTION 2.08.

Termination and Reduction of Commitments

31

SECTION 2.09.

Repayment of Loans; Evidence of Debt

31

SECTION 2.10.

[Reserved]

32

SECTION 2.11.

Voluntary Prepayments

32

SECTION 2.12.

Mandatory Prepayments and Commitment Reductions

33

SECTION 2.13.

Fees

33

SECTION 2.14.

Interest

33

SECTION 2.15.

Alternate Rate of Interest

34

SECTION 2.16.

Increased Cost

35

SECTION 2.17.

Break Funding Payments

37

SECTION 2.18.

Taxes

37

SECTION 2.19.

Payments Generally; Pro Rata Treatment; Sharing of Set Offs

41

SECTION 2.20.

Mitigation Obligations; Replacement of Lenders

43

SECTION 2.21.

Defaulting Lenders

43

SECTION 2.22.

Incremental Revolving Commitments

44

SECTION 2.23.

Refinancing Revolving Facilities

46

SECTION 2.24.

Illegality

48

 

 

 

ARTICLE 3

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

49

SECTION 3.02.

Authorization; Enforceability

49

SECTION 3.03.

Governmental Approvals; No Conflicts

49

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

Page

SECTION 3.04.

Financial Condition; No Material Adverse Change

49

SECTION 3.05.

[Reserved]

50

SECTION 3.06.

Litigation and Environmental Matters

50

SECTION 3.07.

Compliance with Laws

50

SECTION 3.08.

Investment Company Status

50

SECTION 3.09.

Taxes

50

SECTION 3.10.

ERISA

51

SECTION 3.11.

Disclosure

51

SECTION 3.12.

Use of Proceeds

51

SECTION 3.13.

[Reserved]

51

SECTION 3.14.

Subsidiaries

51

SECTION 3.15.

[Reserved]

51

SECTION 3.16.

[Reserved]

51

SECTION 3.17.

[Reserved]

52

SECTION 3.18.

[Reserved]

52

SECTION 3.19.

[Reserved]

52

SECTION 3.20.

Sanctions

52

SECTION 3.21.

PATRIOT Act

52

SECTION 3.22.

Anti-Corruption

52

 

 

 

ARTICLE 4

Conditions

 

 

 

SECTION 4.01.

Effective Date

52

SECTION 4.02.

[Reserved]

54

SECTION 4.03.

Each Credit Event

54

 

 

 

ARTICLE 5

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements; Ratings Change and Other Information

55

SECTION 5.02.

Notices of Material Events

56

SECTION 5.03.

Existence; Conduct of Business

57

SECTION 5.04.

Payment of Obligations

57

SECTION 5.05.

Maintenance of Properties; Insurance

57

SECTION 5.06.

Books and Records; Inspection Rights; Maintenance of Ratings

58

SECTION 5.07.

Compliance with Laws

58

SECTION 5.08.

Use of Proceeds

58

SECTION 5.09.

[Reserved]

58

SECTION 5.10.

[Reserved]

58

SECTION 5.11.

Further Assurances

58

SECTION 5.12.

Designation of Subsidiaries

59

SECTION 5.13.

Maintenance of Separate Existence

59

 

 

 

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

Page

ARTICLE 6

Negative Covenants

 

 

 

SECTION 6.01.

Non-Guarantor Subsidiary Indebtedness

60

SECTION 6.02.

Liens

61

SECTION 6.03.

Sale and Lease-Back Transactions

63

SECTION 6.04.

[Reserved]

63

SECTION 6.05.

Mergers and Consolidations

63

SECTION 6.06.

Restricted Payments

64

SECTION 6.07.

[Reserved]

64

SECTION 6.08.

Business of Titan II

64

SECTION 6.09.

[Reserved]

64

SECTION 6.10.

[Reserved]

64

SECTION 6.11.

Maximum Total Leverage Ratio

65

 

 

 

ARTICLE 7

Events of Default

 

 

 

ARTICLE 8

The Administrative Agent

 

 

 

ARTICLE 9

Miscellaneous

 

 

 

SECTION 9.01.

Notices

70

SECTION 9.02.

Waivers; Amendments

71

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

73

SECTION 9.04.

Successors and Assigns

75

SECTION 9.05.

Survival

78

SECTION 9.06.

Counterparts; Integration; Effectiveness

79

SECTION 9.07.

Severability

79

SECTION 9.08.

Right of Setoff

79

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

80

SECTION 9.10.

WAIVER OF JURY TRIAL

80

SECTION 9.11.

Headings

81

SECTION 9.12.

Confidentiality

81

SECTION 9.13.

Interest Rate Limitation

82

SECTION 9.14.

Conversion of Currencies

82

SECTION 9.15.

USA PATRIOT Act

83

SECTION 9.16.

[Reserved]

83

SECTION 9.17.

Guaranty Release

83

SECTION 9.18.

Security Clearance

83

SECTION 9.19.

No Fiduciary Relationship

84

iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

Page

SECTION 9.20.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

84

SECTION 9.21.

Acknowledgement Regarding Any Supported QFCs

85

 

SCHEDULES:

 

Schedule 2.01 – Commitments

Schedule 2.05A – [Reserved]

Schedule 2.05B – [Reserved]

Schedule 3.14 – Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

 

EXHIBITS:

 

Exhibit A     Form of Assignment and Assumption

Exhibit B     Form of Borrowing Request

Exhibit C     [Reserved]

Exhibit D     [Reserved]

Exhibit E     [Reserved]

Exhibit F     Specified Acquisition Notice

Exhibit G     Form of Compliance Certificate

Exhibit H     Form of Confidentiality Agreement

Exhibit I     Form of U.S. Tax Certificate

 

 

iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

This 2020 REVOLVING CREDIT AGREEMENT (this “Agreement”) is dated as of April 3,
2020, among HUNTINGTON INGALLS INDUSTRIES, INC., the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of a revolving credit facility comprising revolving loans, in an aggregate
principal amount at any time outstanding not in excess of $500,000,000.

 

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE 1

DEFINITIONS

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“2015 Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of July 13, 2015, among the Borrower, the lenders and issuing banks
party thereto and JPMCB, as administrative agent.

 

“2017 Credit Agreement” means the Credit Agreement dated as of November 22,
2017, among the Borrower, the lenders and issuing banks party thereto and JPMCB,
as administrative agent.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Acquired Entity” has the meaning assigned to such term in the definition of
“Permitted Acquisition”.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary to
the next 1/16 of 1%)equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the

Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to a specified Person as of any date of
determination, another Person that as of such date directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to- market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“All-In Yield” means as to any Indebtedness, the yield thereof, determined by
(a) including interest rate margins, original issue discount (“OID”) (based on a
four-year average life to maturity or, if less, the remaining life to maturity),
upfront fees payable by the Borrower generally to all the lenders of such
Indebtedness, (b) including any Adjusted LIBO Rate or Alternate Base Rate
“floor” applicable to such Indebtedness (but only to the extent an increase in
the “floor” in respect of the applicable Class of Senior Credit Facilities to
match such differential would cause an increase in the interest rate then in
effect) and (c) excluding arrangement, commitment, structuring and underwriting
fees and any amendment fees and other fees, in each case, not shared generally
with the Lenders under the applicable Class of Senior Credit Facilities.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.22.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable margin per annum set forth below under the
caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case
may be, based upon the Borrower’s Credit Rating:

 

 



2

--------------------------------------------------------------------------------

 

 

Credit Rating:

 

ABR Spread

Eurodollar

Spread

Commitment

Fee Rate

Level 1

Baa2 / BBB

1.00%

2.00%

0.50%

Level 2

Baa3 / BBB-

1.125%

2.125%

0.50%

Level 3

below Baa3 / BBB-

1.375%

2.375%

0.50%

 

“Credit Rating” means, as of any date of determination, the available public
corporate credit and/or corporate family ratings of the Borrower as determined
by one or more Rating Agencies; provided that (a) if the Borrower shall not
maintain a public Credit Rating from at least two Rating Agencies, the Credit
Rating shall be deemed to be (i) Level 3 if the Borrower has no public Credit
Rating and (ii) one level lower than the Borrower’s public Credit Rating if the
Borrower has one public Credit Rating, (b) if the Borrower shall maintain a
public rating from only two Rating Agencies, then the higher of such Credit
Ratings shall apply, unless there is a split in Credit Ratings of more than one
ratings level, in which case the Credit Rating that is one level lower than the
higher of the Borrower’s two Credit Ratings shall apply and (c) if the Company
shall maintain a public Credit Rating from all three Rating Agencies, if (i) two
Credit Ratings are equivalent and the third Credit Rating is lower, the higher
Credit Rating shall apply, (ii) two Credit Ratings are equivalent and the third
Credit Rating is higher, the lower Credit Rating shall apply and (iii) no Credit
Ratings are equivalent, the Credit Rating that is neither the highest nor the
lowest Credit Rating shall apply.]

 

Initially, the Applicable Margin shall be determined based upon the Credit
Rating specified in the certificate delivered pursuant to Section
4.01(d)(y).  Thereafter, each change in the Applicable Margin resulting from a
publicly announced change in the Credit Rating shall be effective, during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.

 

“Applicable Revolving Percentage” means, with respect to any Revolving Lender,
the percentage of the total Revolving Total Commitments represented by such
Lender’s Revolving Total Commitment; provided that in the case of Section 2.21
when a Defaulting Lender shall exist, “Applicable Revolving Percentage” shall
mean the percentage of the total Revolving Total Commitments (disregarding any
Defaulting Lender’s Revolving Total Commitment) represented by such Lender’s
Revolving Total Commitment.  If the Revolving Total Commitments have terminated
or expired, the Applicable Revolving Percentages shall be determined based upon
the Revolving Total Commitments most recently in effect, giving effect to any
assignments and to any Revolving Lender’s status as a Defaulting Lender at the
time of determination.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

 

3

--------------------------------------------------------------------------------

 

“Ascension” means Ascension Holding Company, LLC, a Delaware limited liability
company and majority-owned joint venture of the Main Shipbuilding Subsidiary.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Credit Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Huntington Ingalls Industries, Inc., a Delaware corporation.

 

4

--------------------------------------------------------------------------------

 

“Borrowing” means Loans of the same Class and Type made (or converted or
continued) on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower in accordance with Section
2.03 and substantially in the form of Exhibit B or such other form as shall be
approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with

GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by, or whose
nomination was approved by, the board of directors of the Borrower nor (ii)
appointed by directors so nominated; or (c) any “change of control” (or any
comparable term) shall occur under the Senior Notes or any other Material
Indebtedness to the extent resulting in a put right for the holders thereof.

 

“Change in Law” means the occurrence after the Effective Date (or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement) of (a) the adoption of or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender (or, for purposes of Section 2.16(b), by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided,
however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

5

--------------------------------------------------------------------------------

 

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Refinancing Revolving Loans and (b) any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment or a Refinancing Revolving Facility
Commitment. Refinancing Revolving Loans that have different terms and conditions
(together with the Commitments in respect thereof) shall be construed to be in
different Classes.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment and Refinancing Revolving Facility Commitment,.  The initial
aggregate amount of the Commitments of the Lenders on the Effective Date is
$500,000,000.

 

“Compliance Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit G.

 

“Confidentiality Agreement” means a binding confidentiality agreement
substantially in the form of Exhibit H, which may be an electronic
“click-through” agreement.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) letters of credit fees (to the extent not included in
Consolidated Interest Expense) for such period, (iii) consolidated income tax
expense for such period, (iv) all amounts attributable to depreciation and
amortization for such period, (v) any non-cash charges (other than the
write-down of current assets, except for work in progress), (vi) any
extraordinary losses, expenses or charges for such period, (vii) subject to the
first proviso below, any unusual or non-recurring losses, expenses or charges,
(viii) any financing fees, financial and other advisory fees, accounting and
consulting fees and legal fees and related costs and expenses incurred during
such period in connection with acquisitions, investments and asset sales
permitted by this Agreement, (ix) any cash or non-cash charges or losses
relating to the closing of the shipyard in Avondale, Louisiana or the facilities
in Waggaman, Louisiana, or any restructuring or reorganization of the Borrower
or any of its Subsidiaries (including severance costs), and (x) Transaction
Expenses, minus (b) without duplication (i) all cash payments made, or any other
cash impact reflected, during such period on account of reserves, restructuring
charges and other non-cash charges added to Consolidated Net Income pursuant to
clause (a)(v) above in a previous period and (ii) to the extent included in
determining such Consolidated Net Income, any extraordinary, unusual or
non-recurring gains and all non-cash items of income for such period, plus/minus
(c) unrealized losses/gains in respect of Swap Contracts, all determined on a
consolidated basis in accordance with GAAP, and (d) subject to the first proviso
below, giving pro forma effect to reasonably identifiable and factually
supportable “run rate” cost savings and synergies in connection with
acquisitions, divestitures and

6

--------------------------------------------------------------------------------

 

business optimization initiatives, to the extent projected by the Borrower in
good faith to result from specified actions taken or expected to be taken within
12 months after the consummation of such acquisition or divestiture or the
material commencement of such initiative; provided that the aggregate net amount
by which Consolidated EBITDA is increased (if positive) by the application of
the adjustments in clauses (a)(vii) and (d) above for any period shall not
exceed 15% of Consolidated EBITDA for such period (calculated before giving
effect to such adjustments); provided, further, that for purposes of calculating
the Total Leverage Ratio for any period (A) the Consolidated EBITDA of any
Acquired Entity or Majority Acquired Entity acquired by the Borrower or any
Restricted Subsidiary pursuant to a Permitted Acquisition or Permitted
Acquisition (Majority) during such period shall be included on a pro forma basis
for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred as
of the first day of such period (provided that in the case of any such Majority
Acquired Entity (x) such entity shall not be a newly created joint venture and
(y) any such amount included on a pro forma basis in respect of a Majority
Acquired Entity shall not exceed the amount of dividends and other distributions
that would have been actually paid to the Borrower or a Wholly Owned Restricted
Subsidiary by such Person during the applicable portion of such period assuming
dividends and other distributions were made to the holder of such portion of its
Equity Interests in accordance with the applicable good faith projections made
available by the Borrower at the time of the Permitted Acquisition (Majority))
and (B) the Consolidated EBITDA of any Person or line of business sold or
otherwise disposed of by the Borrower or any Restricted Subsidiary during such
period shall be excluded for such period (assuming the consummation of such sale
or other disposition and the repayment of any Indebtedness in connection
therewith occurred as of the first day of such period).

 

“Consolidated Interest Expense” means, for any period, (a) the interest expense
(including without limitation imputed interest expense in respect of Capital
Lease Obligations) of the Borrower and the Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, plus (b) any
interest accrued during such period in respect of Indebtedness of the Borrower
or any Restricted Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP, minus (c) the interest income with respect to unrestricted cash and
Permitted Investments of the Borrower and the Restricted Subsidiaries earned
during such period in accordance with GAAP. For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower or any Restricted Subsidiary with respect to
interest rate Swap Contracts.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by the Restricted
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Restricted Subsidiary, (b) the income
or loss of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any Restricted
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Restricted Subsidiary, (c) the income of any Person in which any other
Person

7

--------------------------------------------------------------------------------

 

(other than the Borrower or a Wholly Owned Restricted Subsidiary or any director
holding qualifying shares in accordance with applicable law) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or a Wholly Owned Restricted Subsidiary by such
Person during such period, and (d) any gains attributable to sales of assets out
of the ordinary course of business.

 

“Consolidated Net Tangible Assets” means, at any time, (a) the total assets
appearing on the most recently prepared consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of the end of the most recent fiscal
quarter of the Borrower and the Restricted Subsidiaries for which such balance
sheet is available, prepared in accordance with GAAP, minus (b) all intangible
assets, including without limitation, goodwill, patents, trademarks, copyrights,
franchises and research and development costs.

 

“Consolidated Total Assets” means, at any time, the total assets appearing on
the most recently prepared consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of the end of the most recent fiscal quarter of the
Borrower and the Restricted Subsidiaries for which such balance sheet is
available, prepared in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Party” has the meaning assigned to such term in Section 9.21.

 

“Credit Rating” has the meaning assigned to such term in the definition of
“Applicable

Margin.”

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Total Loans, (ii) [reserved] or (iii) pay over to any Revolving
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Borrower or the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under

8

--------------------------------------------------------------------------------

 

other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Borrower or the Administrative
Agent, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon the receipt of such certification by the Borrower or the Administrative
Agent in form and substance satisfactory to it and the Administrative Agent, or
(d) has become the subject of a Bankruptcy Event or a Bail-in Action, or is the
subsidiary of a Lender Parent that has become the subject of a Bankruptcy Event
or a Bail-in Action.

 

“Designated Payment Account” means an account with the Administrative Agent
designated from time to time by the Borrower in a writing executed by a
Financial Officer.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Latest Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Latest Maturity Date.

 

“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted

Subsidiary.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning assigned to such term in Section 4.01.

 

9

--------------------------------------------------------------------------------

 

“Environmental Laws” means all laws (statutory, common or otherwise), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) release or
threatened release of any Hazardous Materials into the environment or (e)
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest (including through convertible securities); provided that any
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests, unless and until any such Indebtedness is so
converted or exchanged.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a determination that a
Plan is, or is expected to be, in “at risk” status (as defined in Section
303(i)(4) of ERISA); (c) the failure to timely make a contribution required to
be made with respect to any Plan or any Multiemployer Plan; (d) a determination
that a Multiemployer Plan is, or is expected to be, in “endangered status” or
“critical status” (each as defined in Section 305(b) of ERISA); (e) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of, or withdrawal or partial
withdrawal from, any Plan or Multiemployer Plan; (f) the receipt by the Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA; or (h) the occurrence of a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code

10

--------------------------------------------------------------------------------

 

which would reasonably be expected to result in liability to the Borrower or any
of its ERISA Affiliates.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article 7.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.20(b)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.18, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.18 (f) and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code and any law, regulation or other published administrative
guidance implementing an intergovernmental agreement entered into in connection
with the implementation of such section of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

“Fee Letter” means the fee letter dated April 2, 2020, between JPMorgan Chase
Bank, N.A. and the Borrower.

11

--------------------------------------------------------------------------------

 

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fitch” means Fitch Ratings, Inc., a wholly owned subsidiary of Fimilac, S.A.
and any successor thereto.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any (i) Subsidiary that is treated as a corporation
for U.S. federal income tax purposes that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia, (ii) Subsidiary substantially all of the assets of which
consist, directly or indirectly, of at least 65% of the voting stock of one or
more Subsidiaries described in clause (i) of this definition, (iii) entity
treated as disregarded for U.S. federal income tax purposes that owns more than
65% of the voting stock of a Subsidiary described in clauses (i) or (ii) of this
definition and (iv) Subsidiary of an entity described in clauses (i) or (ii) of
this definition.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness or other obligation, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment of such Indebtedness or other
obligation or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation;
provided, however, that the term “Guarantee” shall not include (x) endorsements
for collection or deposit in the ordinary course of business or (y) any
customary and reasonable indemnity obligations in effect on the Effective Date
or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations related to
Indebtedness).

 

12

--------------------------------------------------------------------------------

 

“Guarantee Agreement” means the Guarantee Agreement, dated as of the date
hereof, among the Borrower, the Guarantors party thereto and the Administrative
Agent for the benefit of itself and the Lenders.

 

“Guarantors” means each of the Borrower’s direct and indirect Wholly Owned
Domestic Restricted Subsidiaries other than Immaterial Subsidiaries; provided,
that notwithstanding anything contained herein or in any other Loan Document to
the contrary, each Person that is a “Guarantor” under the 2017 Credit Agreement
at any time shall at such time be a Guarantor as defined herein.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any environmental law.

 

“HII Risk Management” means Huntington Ingalls Industries Risk Management LLC, a
Vermont limited liability company.

 

“Immaterial Subsidiary” means each Subsidiary of the Borrower designated from
time to time by the Borrower to the Administrative Agent as an “Immaterial
Subsidiary” (unless subsequently designated by the Borrower as not being an
“Immaterial Subsidiary”), provided that if, as of any date, the Immaterial
Subsidiaries account (in the aggregate) for more than 5% of Consolidated EBITDA
or more than 5% of Consolidated Total Assets, based on the most recent financial
statements that have been delivered under Section 5.01(a) or (b), then one or
more of such Immaterial Subsidiaries shall for all purposes of this Agreement be
designated by the Borrower not to be Immaterial Subsidiaries, until such excess
shall have been eliminated.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Incremental Commitment Amendment” has the meaning assigned to such term in
Section 2.22(e).

 

“Incremental Commitments Effective Date” has the meaning assigned to such term
in Section 2.22(f).

 

“Incremental Lender” has the meaning assigned to such term in Section 2.22(d).

 

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.22(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations

13

--------------------------------------------------------------------------------

 

of such Person issued or assumed as the deferred purchase price of property or
services (excluding trade and other current accounts payable and accrued
obligations incurred in the ordinary course of business), (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed (but to the extent such Lien does not extend to any other
property of such Person and is otherwise non-recourse against such Person,
limited to the fair market value of such property), (f) all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) net obligations of such Person under any Swap Contracts, valued at
the Agreement Value thereof, (i) all obligations of such Person in respect of
Disqualified Stock, (j) all obligations of such Person as an account party in
respect of letters of credit and (k) all obligations of such Person in respect
of bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner,
unless such Indebtedness is expressly made non-recourse to such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a

Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, or, if agreed by all Revolving Lenders of the applicable Class,
twelve months thereafter, as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the

14

--------------------------------------------------------------------------------

 

Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between:

 

(a) the LIBO Screen Rate for the longest period (for which the LIBO Screen Rate
is available) that is shorter than the Impacted Interest Period of that Loan,
and

 

(b) the LIBO Screen Rate for the shortest period (for which that LIBO Screen
Rate is available) that exceeds the Impacted Interest Period, in each case, at
such time.

 

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.14.

 

“Latest Maturity Date” means, as at any date of determination, the latest
maturity date then applicable to any outstanding Senior Credit Facility.

 

“Lead Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc., Mizuho
Bank, Ltd. and U.S. Bank National Association in their capacities as lead
arrangers and joint bookrunners under this Agreement.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise become a party hereto as a Lender in accordance with the terms hereof,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or otherwise ceases to be a Lender hereunder in
accordance with the terms hereof.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided that if the LIBO Rate determined in accordance with
the foregoing would otherwise be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate (“LIBOR”)
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for US Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate determined pursuant to the

15

--------------------------------------------------------------------------------

 

foregoing shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“LIBOR” has the meaning assigned to such term in the definition of “LIBO Screen
Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in or on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Guarantee Agreement, any Refinancing
Facility Amendment, any Incremental Commitment Amendment, any promissory note
issued under Section 2.09(e) and any other document executed in connection with
the foregoing.

 

“Loan Parties” means the Borrower and the Guarantors (but, in the case of any
Guarantor, only for so long as that Guarantor has not been released from its
Guarantee under the Guarantee Agreement in accordance with its terms).

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this

Agreement.

 

“Main Shipbuilding Subsidiary” means Huntington Ingalls Incorporated, a Virginia
corporation.

 

“Majority Acquired Entity” has the meaning assigned to such term in the
definition of “Permitted Acquisition (Majority)”.

 

“Margin Stock” has the meaning assigned to such term in Regulation U issued by
the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, results of operations or financial position of the Borrower
and its Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to
perform their obligations under this Agreement and the other Loan Documents or
(c) the rights and remedies of the Lenders or the Administrative Agent under
this Agreement and the other Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Contracts, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $75,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Contract at any time shall be the Agreement
Value thereof.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

16

--------------------------------------------------------------------------------

 

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute or with respect to which the Borrower or any ERISA
Affiliate has any liability.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (ii) [reserved] and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement and the
other Loan Documents.

 

“Original Credit Agreement” means the Amended and Restated Credit Agreement
dated as of November 6, 2013, among the Borrower, the lenders and issuing banks
party thereto and JPMCB, as administrative agent as in effect immediately prior
to the effective date of the 2015 Credit Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20(b)).

17

--------------------------------------------------------------------------------

 

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means the acquisition of all or substantially all the
assets of a Person or division or line of business of such Person, or not less
than 100% of the Equity Interests (other than directors’ qualifying shares) of a
Person (referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any Restricted
Subsidiary and (ii) the Acquired Entity shall be in a Permitted Business.

 

“Permitted Acquisition (Majority)” means the acquisition of not less than a
majority of the Equity Interests of a Person other than an Acquired Entity
(referred to herein as the “Majority Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any Restricted
Subsidiary and (ii) the Majority Acquired Entity shall be in a Permitted
Business.

 

“Permitted Business” means (a) any business conducted by the Borrower and the
Restricted Subsidiaries on the Effective Date, (b) any business with the Navy,
the Coast Guard or other governmental agency that is substantially related,
ancillary or complementary to the businesses described in clause (a) above and
(c) any other business reasonably related, ancillary or complementary to any
aspect of the businesses described in clause (a) or clause (b) above or
extensions, expansions or developments thereof.

 

“Permitted Investments” means:

 

 

(a)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of issuance thereof;

 

18

--------------------------------------------------------------------------------

 

 

(b)

investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

 

(c)

investments in certificates of deposit, banker’s acceptances and time deposits
maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

 

(d)

fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria of clause (c) above; and

 

 

(e)

money market funds that (i) comply with the criteria set forth in Rule 2a-7 of
the Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and
Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension (collectively, “Refinancing”) of
any Indebtedness of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended (collectively, “Refinanced”) except by an amount
equal to unpaid accrued interest and premium thereon, (b) such Refinancing has a
final maturity date equal to or later than the final maturity date of, and has a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of, the Indebtedness being Refinanced, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations, such
Refinancing is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being Refinanced, taken as a whole, (d) the terms and
conditions (including, if applicable, as to collateral) of any such Refinanced
Indebtedness are not materially less favorable to the Loan Parties or the
Lenders than the terms and conditions of the Indebtedness being Refinanced,
taken as a whole, (e) such Refinancing is incurred by the Person who is the
obligor on the Indebtedness being Refinanced, (f) at the time thereof, no
Default or Event of Default shall have occurred and be continuing and (g) the
Borrower and its Restricted Subsidiaries shall be in compliance, on a pro forma
basis after giving effect to such Refinancing, with the financial covenant set
forth in Section 6.11.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were

19

--------------------------------------------------------------------------------

 

terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 9.21.

 

“Qualified Capital Stock” of any Person means any Equity Interest of such Person
that is not Disqualified Stock.

 

“Rating Agency” means each of S&P, Moody’s and Fitch.

 

“Recipient” has the meaning assigned to such term in Section 9.12.

 

“Refinancing Effective Date” has the meaning assigned to such term in Section
2.23(e).

 

“Refinancing Facility Amendment” has the meaning assigned to such term in
Section 2.23(d).

 

“Refinancing Lender” has the meaning assigned to such term in Section 2.23(c).

 

“Refinancing Revolving Facility” has the meaning assigned to such term in
Section 2.23(a).

 

“Refinancing Revolving Facility Commitment” means, with respect to each Lender
under a Refinancing Revolving Facility, the commitment of such Lender to make
Refinancing Revolving Loans pursuant to such Refinancing Revolving Facility.

 

“Refinancing Revolving Loans” means Loans made pursuant to a Refinancing

Revolving Facility.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

20

--------------------------------------------------------------------------------

 

“Required Lenders” means, at any time, Lenders having Revolving Total Exposures
and unused Revolving Total Commitments representing more than 50% of the sum of
total Revolving Total Exposures and unused Revolving Total Commitments at such
time; provided that the Revolving Total Exposure and unused Revolving Total
Commitments of any Defaulting Lender shall be disregarded in the determination
of the Required Lenders at any time.

 

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
having Revolving Credit Exposures and unused Revolving Credit Commitments
representing more than 50% of the sum of total Revolving Credit Exposures and
unused Revolving Credit Commitments of all Revolving Credit Lenders at such
time; provided that the Revolving Credit Exposure and unused Revolving Credit
Commitments of any Defaulting Lender shall be disregarded in the determination
of the Required Revolving Credit Lenders at any time.

 

“Responsible Officer” means any Financial Officer, chief executive officer,
general counsel, chief compliance officer or chief administrative officer of the
Borrower.

 

“Restricted Companies” means the Borrower and the Restricted Subsidiaries.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted
Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than any

Unrestricted Subsidiary.

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
pursuant to Section 2.01, expressed as a US Dollar amount representing the
maximum aggregate permitted amount of such Revolving Credit Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender under Section 9.04.  The initial
amount of each Revolving Credit Lender’s Revolving Credit Commitment as of the
Effective Date is set forth on Schedule 2.01 under the heading “Revolving Credit
Commitment”, or in the Assignment and Assumption pursuant to which such
Revolving Credit Lender shall have assumed its Revolving Credit Commitment, as
applicable.  The aggregate amount of the Revolving Credit Commitments on the
date hereof is $500,000,000.  For the avoidance of doubt, Incremental Revolving
Commitments in respect of the Revolving Credit Facility shall constitute
Revolving Credit Commitments, and as the context may require and to the extent
contemplated by the relevant amendment establishing any other Class of Revolving
Total Commitments, Revolving Credit Commitments shall include such other Class
of Revolving Total Commitments.

 

21

--------------------------------------------------------------------------------

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Revolving Loans attributable to
its Revolving Credit Commitments at such time.

 

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extensions of credit made hereunder by the Revolving Credit Lenders pursuant to
such Revolving Credit Commitments.

 

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or
an outstanding Revolving Credit Exposure.

 

“Revolving Credit Maturity Date” means the date (or if such date is not a
Business Day, the next succeeding Business Day, unless such Business Day is in
the next calendar month, in which case the next preceding Business Day) that is
364 days following the Effective Date.

 

“Revolving Credit Party” means the Administrative Agent or any other Revolving
Lender.

 

“Revolving Facility” means the Revolving Credit Facility, and each Refinancing

Revolving Facility.

 

“Revolving Lender” means each Revolving Credit Lender, and each Lender under a
Refinancing Revolving Facility.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“Revolving Refinanced Lender” has the meaning assigned to such term in Section
2.23(g).

 

“Revolving Refinancing Lender” has the meaning assigned to such term in Section
2.23(g).

 

“Revolving Total Commitments” means, with respect to each Revolving Lender, the
sum of such Revolving Lender’s Revolving Credit Commitments and Refinancing
Revolving Facility Commitments.

 

“Revolving Total Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and
Refinancing Revolving Loans at such time.

 

“Revolving Total Loans” means Revolving Loans and Refinancing Revolving Loans.

 

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of S&P
Global, Inc. and any successor thereto.

 

“Sanctions” has the meaning assigned to such term in Section 3.12.

22

--------------------------------------------------------------------------------

 

 

“Senior Credit Facilities” means the revolving credit facilities provided for by
this Agreement (including without limitation Incremental Revolving Commitments
entered into after the Effective Date and governed by this Agreement).

 

“Senior Credit Facilities (Financial Covenant)” means Senior Credit Facilities
having the benefit of the financial covenant of Section 6.11.

 

“Senior Notes” means, collectively, (i) the Borrower’s 5.000% Senior Notes due
2021 in an initial aggregate principal amount of $600,000,000, (ii) the
Borrower’s 5.000% Senior Notes due 2025 in an initial aggregate principal amount
of $600,000,000, (iii) the Borrower’s 3.483% Senior Notes due 2027 in an initial
aggregate principal amount of $600,000,000, (iv) the Borrower’s 3.844% Senior
Notes due 2025 in an initial aggregate principal amount of $500,000,000 and (v)
the Borrower’s 4.200% Senior Notes due 2030 in an initial aggregate principal
amount of $500,000,000 and in each case, any Permitted Refinancing thereof.

 

“Significant Subsidiary” means (i) each Restricted Subsidiary other than
Restricted Subsidiaries that, in the aggregate, as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01, constitute “minor” subsidiaries as defined
in Rule 3-10 of Regulation S-X and (ii) for purposes of Section 5.01(k) only,
“Significant Subsidiary” shall include each Unrestricted Subsidiary other than
Unrestricted Subsidiaries that, in the aggregate, as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01, constitute “minor” subsidiaries as defined
in Rule 3-10 of Regulation S-X.

 

“Specified Acquisition” means any Permitted Acquisition, Permitted Acquisition
(Majority) or similar investment, if the aggregate amount of consideration (such
consideration (a) excluding amounts attributable to the issuance of capital
stock of the Borrower and (b) including, for the avoidance of doubt, any
indebtedness satisfied or defeased at the closing of such acquisition by payment
thereof, directly or indirectly, by the Borrower or its Subsidiaries or assumed
in connection with such acquisition) for such acquisition or similar investment
is at least $250,000,000.

 

“Specified Acquisition Consummation Period” has the meaning assigned to such
term in Section 6.11.

 

“Specified Acquisition Notice” has the meaning assigned to such term in Section
6.11.

 

“Spin-off Transaction Documents” means the “Transaction Documents” (as defined
in the Original Credit Agreement).

 

“Spin-off Transactions” means the “Transactions” (as defined in the Original
Credit Agreement) described in clauses (a), (b) and (e) (to the extent relating
to clauses (a) and (b)) thereof.

 

23

--------------------------------------------------------------------------------

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, directly or indirectly, owned, controlled or held by the parent or one or
more of the other subsidiaries of the parent or by the parent and one or more of
the other subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Supported QFC” has the meaning assigned to it in Section 9.21.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, equity or equity index swaps or options, bond or bond index
swaps or options, interest rate options, foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc. or any
other master agreement or related schedules, including any such obligations or
liabilities arising therefrom.

 

“Syndication Agents” means Bank of America, N.A., Mizuho Bank, Ltd. and U.S.
Bank National Association in their capacity as syndication agents under this
Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

24

--------------------------------------------------------------------------------

 

“Titan II” means Titan II Inc., a Delaware corporation and a Wholly Owned
Subsidiary of the Borrower.

 

“Titan II Guarantees” means  (i) (A) the performance guaranty dated as of April
11, 2002, by Titan II, as guarantor, to the United States of America, Naval Sea
Systems Command (the “Navy”), as beneficiary, (B) the performance guaranty dated
as of May 30, 2006, by Titan II, as guarantor, to the Navy, as beneficiary, (C)
the performance guaranty dated as of April 24, 2007, by Titan II, as guarantor,
to the Navy, as beneficiary, and (D) any other similar guarantee pursuant to
which Titan II has guaranteed the performance of the Main Shipbuilding
Subsidiary, or any affiliate of the Main Shipbuilding Subsidiary, under
shipbuilding construction contracts with the Navy or a command or other division
thereof and (ii) the guaranty agreement dated as of December 1, 2006, between
Titan II, as guarantor, and The Bank of New York Mellon Trust Company, N.A.
(formerly known as The Bank of New York Trust Company, N.A.), as trustee,
pursuant to which Titan II has guaranteed the payment of certain Industrial
Revenue Bonds.

 

“Total Debt” means, at any time, the total Indebtedness of the Borrower and the
Restricted Subsidiaries on a consolidated basis at such time consisting of debt
for borrowed money, reimbursement obligations in respect of drawn, unreimbursed
letters of credit or bankers’ acceptances, Capital Lease Obligations and
purchase money debt.

 

“Total Leverage Ratio” means, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

 

“Transaction Expenses” means all legal fees, auditors fees and other fees or
expenses incurred by the Borrower and the Restricted Subsidiaries in connection
with the Transactions (including without limitation, financing fees, financial
and other advisory fees, accounting and consulting fees and legal fees and
related costs and expenses).

 

“Transactions” means (a) the effectiveness of this Agreement and the borrowings
hereunder on the Effective Date (if any) and the payment of fees and expenses in
connection with the foregoing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower (or, in the case of Titan II and Ascension
designated by operation of the last sentence of Section 5.12) as an Unrestricted
Subsidiary pursuant to Section 5.12 (and continuing until such time that such
designation may be thereafter revoked by the Borrower).  As of the Effective
Date, the only Unrestricted Subsidiaries of the Borrower are Titan II, Ascension
and HII Risk Management.

 

“US Dollars” or “$” means the lawful money of the United States of America.

 

25

--------------------------------------------------------------------------------

 

“U.S. Person” means a “United States person” within the meaning of Section

7701(a)(30) of the Code.

 

“U.S. Tax Certificate” has the meaning assigned to such term in Section

2.18.  (f)(ii)(B)(3).

 

“Wholly Owned Domestic Restricted Subsidiary” means a Wholly Owned Restricted
Subsidiary that is a Domestic Subsidiary.

 

“Wholly Owned Restricted Subsidiary” means a Wholly Owned Subsidiary that is a
Restricted Subsidiary.

 

“Wholly Owned Subsidiary” of any Person means a subsidiary of such Person of
which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a

complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Differential” has the meaning assigned to such term in Section 2.22(b).

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns,

26

--------------------------------------------------------------------------------

 

(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or the rules promulgated with respect
thereto or in the application thereof on the operation of such provision or on
the method of calculation of financial covenants, standards or terms of this
Agreement (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

SECTION 1.05.  [Reserved].

 

SECTION 1.06.  Pro Forma Calculations.  All pro forma calculations permitted or
required to be made by the Borrower or any Restricted Subsidiary pursuant to
this Agreement shall include only those adjustments that would be (a) permitted
or required by Regulation S-X under the Securities Act of 1933, as amended,
together with those adjustments that (i) have been

 

certified by a Financial Officer of the Borrower as having been prepared in good
faith based upon reasonable assumptions and (ii) are based on reasonably
detailed written assumptions and (b) required by the definition of Consolidated
EBITDA.

 

ARTICLE 2

THE CREDITS

 

SECTION 2.01.  Commitments. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make Revolving Loans to
the Borrower from time to time during the Availability Period in US Dollars in
an aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Credit Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow Revolving Loans.

 

SECTION 2.02.  Loans and Borrowings. (a)  Each Loan of any Class shall be made
as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments of such Class.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the

27

--------------------------------------------------------------------------------

 

Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b)Subject to Section 2.15, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c)At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $2,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $2,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments. Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of 10 Eurodollar Borrowings outstanding.

 

(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the then applicable maturity date for the Revolving Total Commitments.

 

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)the aggregate amount of the requested Borrowing;

 

(ii)the date of such Borrowing, which shall be a Business Day;

 

(iii)whether such Borrowing is to be a Term Borrowing or a Revolving Borrowing,
and whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and

 

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

 

28

--------------------------------------------------------------------------------

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

SECTION 2.04.  [Reserved].

 

SECTION 2.05.  [Reserved].

 

SECTION 2.06.  Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time (or, if the
request for the applicable same-day ABR Borrowing is made on the same date by
12:00 noon, New York City time, then by 4:00 p.m., New York City time), to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to the Designated Payment Account.

 

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

SECTION 2.07.  Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

29

--------------------------------------------------------------------------------

 

(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

30

--------------------------------------------------------------------------------

 

SECTION 2.08.  Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Revolving Credit Commitment of each Revolving Credit Lender
shall terminate on the Revolving Credit Maturity Date.

 

(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Credit
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Sections 2.11 and 2.12, the total Revolving Credit Exposures
would exceed the total Revolving Credit Commitments.

 

(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the applicable Class of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Credit Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or other debt or equity issuances, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments of any Class shall be
made ratably among the Lenders of such Class in accordance with their respective
Commitments of such Class.  The Borrower shall pay to the Administrative Agent
for the account of the Lenders of the applicable Class, on the date of each
termination or reduction under paragraph (b) of this Section, any applicable
commitment fees on the amount of the Commitments of such Class so terminated or
reduced accrued to but excluding the date of such termination or reduction.

 

SECTION 2.09.  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Credit Lender the then unpaid principal amount of each Revolving
Loan on the Revolving Credit Maturity Date.

 

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

31

--------------------------------------------------------------------------------

 

(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
reasonably approved by the Administrative Agent.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

SECTION 2.10.  [Reserved].

 

SECTION 2.11.  Voluntary Prepayments.  (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing of any Class in whole or
in part, subject to prior notice in accordance with paragraph (b) of this
Section; provided, however, that each partial prepayment shall be in an
aggregate principal amount that is an integral multiple of $500,000 and not less
than $1,000,000 or, if less, the amount outstanding.

 

(b)The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, and (ii) in the case of prepayment
of an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other debt or equity issuances, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied;
provided further that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c). Promptly following
receipt of any such notice relating to a Borrowing of any Class, the
Administrative Agent shall advise the Lenders of such Class of the contents
thereof.  Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments under this Section 2.11 shall be
accompanied by accrued interest to the extent required by Section 2.14 and shall
be subject to Section 2.17, but otherwise without premium or penalty.

 

32

--------------------------------------------------------------------------------

 

SECTION 2.12.  Mandatory Prepayments and Commitment Reductions. (a) In the event
of any termination of all the Revolving Credit Commitments, the Borrower shall,
on the date of such termination, repay or prepay all its outstanding Revolving
Loans.  If, after giving effect to any partial reduction of the Revolving Credit
Commitments or at any other time, the total Revolving Credit Exposures would
exceed the total Revolving Credit Commitments, then the Borrower shall, on the
date of such reduction or at such other time, repay or prepay Revolving Loans in
an amount sufficient to eliminate such excess.

 

(b)[Reserved.]

 

(c)The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.12, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) at least three Business
Days’ prior written notice of such prepayment. Each notice of prepayment shall
specify the prepayment date, the Class and Type of each Loan being prepaid and
the principal amount of each Loan (or portion thereof) to be prepaid. All
prepayments of Borrowings under this Section 2.12 shall be subject to Section
2.17, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

 

SECTION 2.13.  Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender a commitment fee equal to the
Applicable Margin of the average daily unutilized amount of the Revolving Credit
Commitments during the period from and including the Effective Date to but
excluding the date on which the Revolving Credit Commitments terminate.  Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Credit Commitments terminate, commencing on the first such date to occur after
the Effective Date.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)[Reserved].

 

(c)[Reserved].

 

(d)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(e)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees and participation fees, to the applicable Lenders.  Fees paid
shall not be refundable under any circumstances.

 

SECTION 2.14.  Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

 

33

--------------------------------------------------------------------------------

 

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% per annum plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2% per annum plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, and (ii) in the case of Revolving Loans,
upon termination of the Revolving Credit Commitments; provided that (A) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(B) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.15.  Alternate Rate of Interest.  (a)  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or

 

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

34

--------------------------------------------------------------------------------

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall (with their mutual consent) enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin). Notwithstanding anything to the contrary in Section 9.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.15(b), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and (y) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

 

SECTION 2.16.  Increased Cost. (a) If any Change in Law shall:

 

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

 

(ii)impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender; or

35

--------------------------------------------------------------------------------

 

 

(iii)subject any Lender or the Administrative Agent to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), in each
case by an amount deemed by that Lender in good faith to be material, then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)If any Lender determines that any Change in Law regarding capital, liquidity
requirements or other requirements of law has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company including those with respect to capital adequacy), in each case
by an amount deemed by that Lender in good faith to be material, then from time
to time the Borrower will, without duplication of payments required to be made
by the Borrower pursuant to Section 2.18 hereof, pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and setting forth the basis for the
determination thereof, together with supporting calculations, shall be delivered
to the Borrower and shall be conclusive absent manifest error.  In determining
such amount or amounts, such Lender shall act reasonably and in good faith, and
may use any reasonable averaging and attribution methods.  The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10
Business Days after receipt thereof.

 

(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided, further that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

36

--------------------------------------------------------------------------------

 

SECTION 2.17.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.20 then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (which loss, cost or expense shall not
include lost profits).  In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section and setting forth the basis for the determination
thereof, together with supporting calculations, shall be delivered to the
Borrower and shall be conclusive absent manifest error.  In determining such
amount or amounts, such Lender shall act reasonably and in good faith.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

SECTION 2.18.  Taxes.  (a)  Payments Free of Taxes.  Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.18) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)Payment of Other Taxes by the Borrower.  The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.18, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt

37

--------------------------------------------------------------------------------

 

issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(d)Indemnification by the Borrower.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.18) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(b)(iv) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.18(f)(ii)(A), (ii)(B) and (ii)(D)
below)

38

--------------------------------------------------------------------------------

 

shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)Without limiting the generality of the foregoing, in the event that the

Borrower is a U.S. Person,

 

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E (or an applicable successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or an applicable successor
form) establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

 

(2)executed originals of IRS Form W-8ECI;

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Certificate”) and (y) executed originals
of IRS Form W-8BEN or IRS Form W-8BEN-E (or an applicable successor form); or

 

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or an applicable successor form), accompanied by
IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-

39

--------------------------------------------------------------------------------

 

8BEN-E (or an applicable successor form), a U.S. Tax Certificate substantially
in the form of Exhibit I, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Certificate substantially in the form of Exhibit I on behalf
of each such direct and indirect partner;

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.18 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the

40

--------------------------------------------------------------------------------

 

relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)Survival.  Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(i)Defined Terms.  For purposes of this Section 2.18, the term “applicable law”
includes FATCA.

 

SECTION 2.19.  Payments Generally; Pro Rata Treatment; Sharing of Set Offs.  (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
2.16, 2.17 or 2.18, or otherwise) prior to 1:00 p.m., New York City time, on the
date when due, in immediately available funds, without set off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Section 2.16,
2.17 or 2.18 and 9.03 shall be made directly to the Persons entitled thereto; in
the case of each payment, Borrower may make such payment in accordance with the
wire transfer instructions from time to time provided by the Administrative
Agent to the Borrower in writing, executed in original counterpart on the
Administrative Agent’s letterhead. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in US Dollars except as
expressly provided herein.

 

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of

41

--------------------------------------------------------------------------------

 

interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

 

(c)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Sections ‎2.05(d), ‎2.05(e),2.06(b), 2.19(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

42

--------------------------------------------------------------------------------

 

SECTION 2.20.  Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender requests compensation under Section 2.16, or if any Loan Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender gives notice under Section 2.24, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16 or Section 2.18, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 2.24, as applicable, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)If any Lender requests compensation under Section 2.16, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender of any Class becomes a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, either (i) require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender of such
Class, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (C) in
the case of any such assignment resulting from a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments or (ii)
so long as no Default or Event of Default shall have occurred and be continuing,
(A) terminate the applicable Commitment of such Lender, and (B) repay at par all
applicable obligations of the Borrower owing to such Lender relating to the
Loans and participations held by such Lender as of such termination date.  A
Lender shall not be required to make any such assignment and delegation or be
subject to such termination, as applicable, if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation or termination cease to apply.

 

SECTION 2.21.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(a)fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.13(a);

 

43

--------------------------------------------------------------------------------

 

(b)the Revolving Total Commitment and Revolving Total Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of all
Lenders or each Lender affected thereby;

 

(c)[Reserved]; and

 

(d)[Reserved].

 

In the event that the Administrative Agent and the Borrower both agree that a
Defaulting Lender has adequately remedied all matters that caused such Revolving
Lender to be a Defaulting Lender, then on such date such Lender shall purchase
at par such of the Revolving Total Loans of the other Revolving Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Total Loans in accordance with its Applicable Revolving
Percentage.

 

SECTION 2.22.  Incremental Revolving Commitments.  (a) Upon notice to the
Administrative Agent (which shall promptly notify the Lenders) and subject to
the terms and conditions of this Section 2.22, at any time after the Effective
Date and prior to the date that is twenty Business Days following the Effective
Date, the Borrower may solicit the existing Lenders or prospective lenders
determined by the Borrower in consultation with the Lead Arrangers to provide
increases in the commitments to the Revolving Credit Facility (such increases,
“Incremental Revolving Commitments”) in an aggregate amount, taken together with
the Commitments in effect on the Effective Date, that does not exceed
$500,000,000, on terms agreed by the Borrower and the lender(s) providing the
respective Incremental Revolving Commitments (subject to the following clauses
of this Section 2.22).

 

(b)[Reserved],

 

(c)Existing Lenders may, but shall not be obligated to without their prior
written consent, provide a commitment and/or make any loans pursuant to any
Incremental Revolving Commitment, and nothing contained herein constitutes, or
shall be deemed to constitute, a commitment with respect to any Incremental
Revolving Commitment.

 

(d)The notice from the Borrower to the Administrative Agent delivered pursuant
to Section 2.22(a) shall set forth the requested amount of the Incremental
Revolving Commitments.  At the time of the sending of such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than five Business Days (or such shorter period acceptable to the
Administrative Agent, but no less than three Business Days) from the date of
delivery of such notice to the Lenders).  Incremental Revolving Commitments (or
any portion thereof) may be provided by any existing Lender specified by the
Borrower or by any other bank or financial institution (any such bank or other
financial institution, an “Incremental Lender”), provided that the
Administrative Agent shall have consented (which consent shall

44

--------------------------------------------------------------------------------

 

not be unreasonably withheld or delayed) to such Lender’s or Incremental
Lender’s, as the case may be, providing such Incremental Revolving Commitment if
such consent would be required under Section 9.04 for an assignment of Loans to
such Lender or Incremental Lender, as the case may be. Any Lender not responding
within such time period shall be deemed to have declined to provide any portion
of such Incremental Revolving Commitment.  The Administrative Agent shall notify
the Borrower and each Lender of the Lenders’ responses to each request made
hereunder.

 

(e)Incremental Revolving Commitments shall become effective, and commitments
thereunder shall become Commitments (and in the case of any Incremental
Revolving Commitment in respect of the Revolving Credit Facility to be provided
by an existing Revolving Credit Lender, shall constitute an increase in such
Revolving Credit Lender’s Revolving Credit Commitment) under this Agreement
pursuant to an amendment (an “Incremental Commitment Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Incremental Revolving Commitment,
if any, each Incremental Lender, if any, and the Administrative Agent.  An
Incremental Commitment Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.22.

 

(f)If any Incremental Revolving Commitments are added in accordance with this
Section 2.22, the Borrower, in consultation with the Administrative Agent, shall
determine the effective date (the “Incremental Commitments Effective Date”) and
the final allocation of such Incremental Revolving Commitments.  The
Administrative Agent shall promptly notify the Lenders of the final allocation
of such Incremental Revolving Commitments and the Incremental Commitments
Effective Date.

 

(g) The effectiveness of any Incremental Commitment Amendment shall, unless
otherwise agreed to by the Administrative Agent, each Lender party thereto, if
any, and the Incremental Lenders, if any, be subject to the satisfaction on the
Incremental Commitments Effective Date of each of the following conditions:

 

(i)the Administrative Agent shall have received on or prior to the Incremental
Commitments Effective Date each of the following, each dated the Incremental
Commitments Effective Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance reasonably satisfactory to
the Administrative Agent:  (x) the applicable Incremental Commitment Amendment;
and (y) customary legal opinions and certified copies of resolutions of the
board of directors of each Loan Party approving the execution, delivery and
performance of the Incremental Commitment Amendment; and

 

(ii)no Event of Default exists or would exist after giving effect thereto and
all representations and warranties of the Borrower under this Agreement shall be
true and correct in all material respects immediately before and after giving
effect thereto (except

45

--------------------------------------------------------------------------------

 

to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects

as of such earlier date).

 

(h)On the Incremental Commitments Effective Date, each Lender or Incremental
Lender which is providing a portion of any Incremental Revolving Commitments (i)
shall become a Lender for all purposes of this Agreement and the other Loan
Documents and (ii) shall have an Incremental Revolving Commitment which shall
become a Commitment hereunder.

 

(i)Upon each establishment of Incremental Revolving Commitments pursuant to this
Section 2.22 if, on the date of effectiveness of such Incremental Revolving
Commitments, there are any Revolving Loans outstanding, the Administrative Agent
and the Borrower shall take those steps which they deem, by mutual agreement,
necessary and appropriate to result in each Revolving Lender (including each
existing Lender, if any, and each Incremental Lender, if any, in each case
providing a portion of such Incremental Revolving Commitments) having a pro-rata
share of the outstanding Revolving Loans based on each such Revolving Lender’s
Applicable Revolving Percentage immediately after giving effect to such
Incremental Revolving Commitments.  The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro-rata borrowing and pro-rata payment
requirements contained elsewhere in this Agreement shall not apply to any
transaction that may be effected pursuant to the immediately preceding sentence.

 

(j)The provisions of this Section 2.22 shall supersede any provision of Section
2.19 or 9.02 to the contrary.

 

SECTION 2.23.  Refinancing Revolving Facilities. (a) Upon at least ten Business
Days’ prior notice to the Administrative Agent (which shall promptly notify the
Lenders) and subject to the terms and conditions of this Section 2.23, at any
time after the Effective Date, the Borrower may solicit the existing Lenders or
prospective lenders determined by the Borrower to provide one or more new
unsecured revolving credit facilities (each a “Refinancing Revolving Facility”)
to refinance one or more Classes of Loans and/or Commitments hereunder, all on
terms agreed by the Borrower and the lender(s) or purchaser(s) providing the
applicable Refinancing Revolving Facility; provided that:

 

(i)no Event of Default exists or would exist after giving effect to the
incurrence or issuance of such Refinancing Revolving Facility;

 

(ii)[reserved];

 

(iii)[reserved],

 

(iv)such Refinancing Revolving Facility does not expire prior to the expiration
date of the revolving Commitments being refinanced,

 

46

--------------------------------------------------------------------------------

 

(v)the aggregate principal amount of any Refinancing Revolving Facility shall
not be greater than the aggregate principal amount of the Classes being
refinanced or replaced, plus any fees, premiums, original issue discount and
accrued interest associated therewith and costs and expenses related thereto,
and such Classes being refinanced or replaced will be permanently reduced
concurrently with the issuance thereof,

 

(vi)any Refinancing Revolving Facility shall not be guaranteed by any Person
other than the Guarantors under the Classes being refinanced or replaced, and

 

(vii)the covenants and events of default of such Refinancing Revolving Facility,
if not consistent with the terms of the Revolving Credit Facility, shall be
reasonably satisfactory to the Administrative Agent (it being understood that
covenants and events of default not materially more restrictive to the Borrower,
when taken as a whole, than the terms of the initial Revolving Loans, and any
more- restrictive covenants and events of default if (1) Lenders under the
Revolving Credit Facility also receive the benefit of such more restrictive
terms or (2) any such provisions apply after the expiration date of the
Revolving Credit Facility, are in each case reasonably satisfactory to the
Administrative Agent);

 

(b)Existing Lenders may, but shall not be obligated to without their prior
written consent, provide a commitment, purchase any notes and/or make any loans
pursuant to any Refinancing Revolving Facility, and nothing contained herein
constitutes, or shall be deemed to constitute, a commitment with respect to any
Refinancing Revolving Facility.  The proceeds of any Refinancing Revolving
Facility will be applied, substantially concurrently with the incurrence
thereof, to the pro rata payment of outstanding Loans of the Classes

being so refinanced.

 

(c)The notice from the Borrower to the Administrative Agent delivered pursuant
to Section 2.23(a) shall set forth the requested amount and proposed terms of
the Refinancing Revolving Facilities, which proposed terms shall not be
inconsistent with the requirements of Section 2.23(a).  Refinancing Revolving
Facilities (or any portion thereof) may be provided by any existing Lender
specified by the Borrower or by any other bank or financial institution (any
such bank or other financial institution, a “Refinancing Lender”), provided that
the Administrative Agent shall have consented (which consent shall not be
unreasonably withheld or delayed) to such Lender’s or Refinancing Lender’s, as
the case may be, providing such Refinancing Revolving Facilities if such consent
would be required under Section 9.04 for an assignment of Loans to such Lender
or Refinancing Lender, as the case may be.

 

(d)Refinancing Revolving Facilities shall become effective, and commitments
thereunder shall become Commitments under this Agreement pursuant to an
amendment (a “Refinancing Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Refinancing Revolving Facility, if any, each
Refinancing Lender, if any, and the Administrative Agent.  A Refinancing
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
reasonable

47

--------------------------------------------------------------------------------

 

opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.23.

 

(e)If any Refinancing Revolving Facilities are added in accordance with this
Section 2.23, the Borrower, in consultation with the Administrative Agent, shall
determine the effective date (the “Refinancing Effective Date”) and the final
allocation of such Refinancing Revolving Facilities.  The Administrative Agent
shall promptly notify the Lenders of the final allocation of such Refinancing
Revolving Facilities and the Refinancing Effective Date.

 

(f)On the Refinancing Effective Date, each Lender or Refinancing Lender which is
providing a portion of a Refinancing Revolving Facility (i) shall become a
Lender for all purposes of this Agreement and the other Loan Documents and (ii)
shall have a commitment under such Refinancing Revolving Facility which shall
become a Commitment hereunder.

 

(g)Upon each establishment of a Refinancing Revolving Facility with respect to a
Class of revolving commitments pursuant to this Section 2.23, if, on the date of
effectiveness of such Refinancing Revolving Facility, there are any Loans
outstanding of the Class being so refinanced, the Administrative Agent and the
Borrower shall take those steps which they deem, by mutual agreement, necessary
and appropriate to result in (x) each Lender under such Class being refinanced
immediately prior to the effectiveness of such Refinancing Revolving Facility
and (y) each existing Lender, if any, and each Refinancing Lender, if any, in
each case providing a portion of such Refinancing Revolving Facility, having a
pro-rata share of the outstanding Loans based on each such Lender’s pro-rata
share of the combined Commitments under the Class being so refinanced and such
Refinancing Revolving Facility immediately after giving effect to such
Refinancing Revolving Facility.  The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro-rata borrowing and pro-rata payment
requirements contained elsewhere in this Agreement shall not apply to any
transaction that may be effected pursuant to the immediately preceding sentence.

 

(h)The provisions of this Section 2.23 shall supersede any provision of Section
2.19 or 9.02 to the contrary.

 

SECTION 2.24.  Illegality.  If any Lender determines that as a result of any
Change in Law it becomes unlawful, or any Governmental Authority asserts that it
is unlawful, for any Lender or its applicable lending office to make, maintain
or fund Eurodollar Loans, or to determine or charge interest rates based upon
the LIBO Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), convert all Eurodollar Loans of such Lender to ABR
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

48

--------------------------------------------------------------------------------

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, and, except in each case where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, (i) has all requisite power and
authority to carry on its business as now conducted and (ii) is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions entered into or
to be entered into by each Loan Party are within such Loan Party’s corporate
powers.  The Loan Documents have been duly authorized by the Borrower and each
other Loan Party party thereto. This Agreement has been duly executed and
delivered by each Loan Party party hereto and constitutes, and each other Loan
Document to which any Loan Party is or is to be a party, constitutes or when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of each such Loan Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03.  Governmental Approvals; No Conflicts. The execution and delivery
of this Agreement by each Loan Party party hereto, and performance by each such
Loan Party of its obligations hereunder, in each case from and after the date
such Loan Party becomes a party hereto, (a) do not require any consent or
approval of, registration or filing with or any other action by any Governmental
Authority, except for (i) any filings or reports required under the federal
securities laws and (ii) such as have been obtained or made and are in full
force and effect, (b) will not violate any applicable law, statute, rule or
regulation or the certificate or articles of incorporation, by-laws or other
organizational documents of the Borrower or any of the Restricted Subsidiaries
or any order of any Governmental Authority, and (c) will not be in conflict
with, violate or result in a default or give rise to any right to accelerate or
to require the prepayment, repurchase or redemption of any obligation under any
indenture, agreement or other instrument binding upon the Borrower or any of the
Restricted Subsidiaries or its property or assets, where any such failure to
obtain consent or approval or make a filing or report, or such conflict,
violation, breach or default, would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2019, audited by and accompanied by the opinion
of Deloitte & Touche LLP, independent public accountants.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated

49

--------------------------------------------------------------------------------

 

Subsidiaries as of such date and for such period in accordance with GAAP.  Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof.

 

(b)[Reserved].

 

(c)There has not occurred since December 31, 2019, any event, occurrence,
change, state of circumstances or condition which, individually or in the
aggregate has had or would reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.05.  [Reserved].

 

SECTION 3.06.  Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings at law or in equity by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of a Responsible
Officer of the Borrower, threatened against or affecting the Borrower or any of
the Restricted Subsidiaries or any business, property or rights of any such
Person (i) as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that challenge the enforceability of any Loan

Document.

 

(b)Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of the Restricted Subsidiaries (i) has failed, or is
failing, to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

 

SECTION 3.07.  Compliance with Laws. Each of the Borrower and the Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.08.  Investment Company Status. Neither the Borrower nor any of the
Restricted Subsidiaries is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

SECTION 3.09.  Taxes.  Each of the Borrower and the Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed, subject to any applicable extensions without penalty, and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Restricted Subsidiary, as applicable, has set aside
on its books adequate reserves or (b) to the extent that the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.

 

50

--------------------------------------------------------------------------------

 

SECTION 3.10.  ERISA.  Except as would not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, each of the
Borrower and its ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11.  Disclosure.  As of the Effective Date and to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the information included in the Beneficial Ownership Certification,
if applicable, is true and correct in all respects.

 

SECTION 3.12.  Use of Proceeds.  (a)(x) The Borrower will use the proceeds of
the Revolving Loans solely for working capital needs and other general corporate
purposes of the Borrower and its Subsidiaries (which may include financing of
the Second Restatement Transactions) and (y) the Borrower will not request any
Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents (in the case of directors, officers, employees and agents, applicable
solely in their capacity as such for Borrower or its Subsidiaries) shall not
use, the proceeds of any Borrowing (i) to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions (as defined
herein), in each case except to the extent permissible for a Person required to
comply with Sanctions or (ii) in any manner that would result in the violation
of any sanctions administered by the U.S. Department of Treasury’s Office of
Foreign Assets Control, the U.S. Department of State, the European Union, or Her
Majesty’s Treasury (United Kingdom) (collectively, “Sanctions”) by any party
hereto.

 

(b)No proceeds of any Loan will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with the provisions of the regulations of
the Board, including Regulation

U or Regulation X.

 

SECTION 3.13.  [Reserved].

 

SECTION 3.14.  Subsidiaries.  Schedule 3.14 sets forth as of the Effective Date
a list of all Restricted Subsidiaries of the Borrower and the entities that have
been designated as Unrestricted Subsidiaries on or prior to the Effective Date,
and the percentage ownership interest of the Borrower therein.  As of the
Effective Date, the shares of capital stock or other ownership interests in
Restricted Subsidiaries so indicated on Schedule 3.14 are fully paid and non-
assessable and are owned by the Borrower, directly or indirectly, free and clear
of all Liens (other than statutory or other non-consensual Liens permitted under
Section 6.02).

 

SECTION 3.15.  [Reserved]

 

SECTION 3.16.  [Reserved]

51

--------------------------------------------------------------------------------

 

 

SECTION 3.17.  [Reserved]

 

SECTION 3.18.  [Reserved]

 

SECTION 3.19.  [Reserved]

 

SECTION 3.20.  Sanctions.  Neither the Borrower nor any Subsidiary, nor, to the
knowledge of the Borrower or such Subsidiary, (x) any director, officer or
employee thereof or (y) any agent thereof that will act in any capacity in
connection with or benefit from this Agreement, in each case, (i) is a person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) is, or is fifty
percent or more owned or controlled by one or more Persons that are, the subject
of any Sanctions or (iii) has a place of business or is organized or resident in
a country or territory that is, or whose government is, the subject of Sanctions
(currently, Crimea, Cuba, Iran, North Korea and Syria).

 

SECTION 3.21.  PATRIOT Act.  The Borrower and each Subsidiary is in compliance,
in all material respects, with (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act of 2001).

 

SECTION 3.22.  Anti-Corruption.  The Borrower and its Subsidiaries and, to the
knowledge of the Borrower or the applicable Subsidiary and in connection with
their activities for the Borrower and its Subsidiaries, their respective
directors, officers, employees and agents, are in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, the UK Bribery Act 2010 and
any other applicable anti-corruption laws of a jurisdiction in which Borrower or
its Subsidiaries are doing business (collectively, “Anti-Corruption Laws”).  The
Borrower has implemented and will maintain in effect policies and procedures
designed to promote compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti- Corruption Laws.

 

ARTICLE 4

CONDITIONS

 

SECTION 4.01.  Effective Date.  This Agreement shall become effective on the
first date (the “Effective Date”) on which each of the conditions set forth
below shall have been satisfied (or waived in accordance with the provisions
under Section 9.02):

 

(a)The Administrative Agent shall have received (x) from the Borrower, the
Administrative Agent and each Lender either (i) a counterpart of this Agreement
signed on

52

--------------------------------------------------------------------------------

 

behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (y) from the Borrower, each Guarantor and the Administrative
Agent either (i) a counterpart of the Guarantee Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of the Guarantee Agreement) that such party has signed a counterpart of the
Guarantee Agreement.

 

(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Gibson, Dunn & Crutcher LLP, counsel for the Borrower, and (ii)
Charles R. Monroe, Jr., Corporate Vice President, Associate General Counsel and
Secretary of Huntington Ingalls Industries, Inc., in each case covering such
matters relating to the Borrower, the Guarantors and the Loan Documents as the
Administrative Agent may reasonably request.  The Borrower hereby requests such
counsel to deliver such opinions.

 

(c)The Administrative Agent shall have received (i) in the case of each Loan
Party with respect to which the certification in clause (ii)(3)(x) is being
made, a copy of the certificate or articles of incorporation, including all
amendments thereto, of such Loan Party, certified as of a recent date by the
Secretary of State or other appropriate Governmental Authority of the state of
its organization, and a certificate as to the good standing or equivalent of
such Loan Party as of a recent date, from such Secretary of State or other
appropriate Governmental Authority; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Effective Date and certifying
(1) that (x) attached thereto is a true and complete copy of the by-laws of such
Loan Party as in effect on the Effective Date and at all times since a date
prior to the date of the resolutions described in clause (2) below or (y) the
by-laws of such Loan Party, in the form previously provided to the
Administrative Agent, are in effect on the Effective Date and have been in
effect at all times since the date so previously provided, (2) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors or equivalent of such Loan Party authorizing the execution, delivery
and performance of this Agreement, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (3) that (x)
the certificate or articles of incorporation of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate or
articles of incorporation furnished pursuant to clause (i) above or (y) the
certificate or articles of incorporation of such Loan Party have not been
amended since the date a copy thereof was previously provided to the
Administrative Agent, and (4) as to the incumbency and specimen signature of
each officer executing this Agreement or any other document delivered in
connection herewith on behalf of such Loan Party; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above; and
(iv) such other documents as the Administrative Agent may reasonably request.

 

53

--------------------------------------------------------------------------------

 

(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (x) that the conditions specified in
Sections 4.03(a) and (b) have been satisfied and (y) the current Credit Ratings.

 

(e)(i) The Administrative Agent shall have received, at least 2 days prior to
the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, that have been
requested by the Administrative Agent and the Lenders no later than 5 days prior
to the Effective Date and (ii) to the extent the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, each Lender that so
requests shall receive, at least 2 days prior to the Effective Date, a
Beneficial Ownership Certification in relation to the Borrower.

 

(f)The Administrative Agent, the Lead Arrangers and the Lenders shall have
received all fees, expenses and other amounts due and payable on or prior to the
Effective Date, including any fees payable under the Fee Letter and, to the
extent invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by the Borrower in
connection with this Agreement.

 

(g)[reserved].

 

(h)The Borrower shall have delivered a Borrowing Request with respect to any
Revolving Loans requested to be issued on the Effective Date.

 

SECTION 4.02.  [Reserved].

 

SECTION 4.03.  Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

(a)The representations and warranties made by or on behalf of the Borrower and
the Restricted Subsidiaries set forth in this Agreement (other than, in the case
of any such credit extension made after the Effective Date, those
representations and warranties contained in Sections 3.04(c) and 3.06) shall be
true and correct in all material respects on and as of the date of such
Borrowing (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date and except that any
representation and warranty this is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects as so qualified).

 

(b)At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

 

54

--------------------------------------------------------------------------------

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that the Borrower will,
and will cause each of the Restricted Subsidiaries to:

 

SECTION 5.01.  Financial Statements; Ratings Change and Other Information. In
the case of the Borrower, furnish to the Administrative Agent for distribution
to each Lender:

 

(a)within 90 days after the end of each fiscal year of the Borrower, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, together with a customary “management
discussion and analysis” provision;

 

(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, together with a
customary “management discussion and analysis” provision;

 

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a duly completed Compliance Certificate signed by a Financial Officer
of the Borrower (i) certifying that no Default or Event of Default has occurred
or, if such a Default or Event of Default has occurred, specifying the nature
and extent thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(d)[reserved];

 

55

--------------------------------------------------------------------------------

 

(e)within 90 days after the beginning of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year;

 

(f)[reserved];

 

(g)       promptly after Moody’s, S&P or Fitch shall have announced a change in
the rating established or deemed to have been established for the Borrower or
the Senior Credit Facilities, written notice of such rating change;

 

(h)[reserved];

 

(i)promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation (to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation);

 

(j)promptly following any request therefor, subject to compliance with
applicable law and any restrictions imposed by a Governmental Authority, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request (for itself or on behalf of any Lender); and

 

(k)if there are any Unrestricted Subsidiaries as of the last day of any fiscal
quarter, simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.01(a) or 5.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of any Unrestricted Subsidiaries that constitute
Significant Subsidiaries from such consolidated financial statements.

 

Information required to be delivered pursuant to paragraphs (a), (b) or (f) of
this Section shall be deemed to have been delivered if such information, or one
or more annual or quarterly reports containing such information, shall have been
delivered to the Administrative Agent in a format which is suitable for posting
by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov (and the Borrower shall
endeavor to deliver or cause to be delivered to the Administrative Agent a
confirming electronic correspondence providing notice of such availability,
provided that the failure to deliver such confirming electronic correspondence
shall not constitute a default hereunder); provided that the Borrower shall
deliver paper copies of such information to any Lender that requests such
delivery.  Information required to be delivered pursuant to this Section may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.

 

SECTION 5.02.  Notices of Material Events.  Furnish to the Administrative Agent
(for distribution to each Lender) promptly, upon a Responsible Officer of the
Borrower obtaining actual knowledge thereof, written notice of the following:

56

--------------------------------------------------------------------------------

 

 

(a)the occurrence of any Default;

 

(b)the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding
whether at law or in equity by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof that would
reasonably be expected to result in a Material Adverse Effect;

 

(c)the occurrence or reasonably expected occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect; and

 

(d)any other development that has resulted in, or would reasonably be expected
to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.  Existence; Conduct of Business. Do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises and
Intellectual Property material to the conduct of its business, except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit the
Transactions or any merger, consolidation, liquidation or dissolution permitted
under Section 6.05.

 

SECTION 5.04.  Payment of Obligations. Pay and discharge all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto, and all lawful material claims which, if unpaid,
might become a Lien upon the property of the Borrower or such Restricted
Subsidiary; provided that neither the Borrower nor any such Restricted
Subsidiary shall be required to pay any such Tax, assessment, charge, levy or
claims (i) the payment of which is being contested in good faith and by proper
proceedings, (ii) not yet delinquent or (iii) the non-payment of which, if taken
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.

 

(a)       Keep and maintain all property material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted and except
where failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

57

--------------------------------------------------------------------------------

 

(b)Maintain, with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

 

SECTION 5.06.  Books and Records; Inspection Rights; Maintenance of
Ratings.  (a) Keep proper books of record and account in accordance with GAAP.

 

(b)Permit any representatives designated by the Administrative Agent (or, if any
Event of Default has occurred and is continuing, any Lender), upon reasonable
prior notice and subject to reasonable requirements of confidentiality,
including the requirements imposed by any Governmental Authority or by contract,
to visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested, provided that the exercise
of rights under this Section shall not unreasonably interfere with the business
of the Borrower and its Subsidiaries and the Administrative Agent and the
Lenders shall give the Borrower a reasonable opportunity to participate in any
discussions with the Borrower’s accountants.

 

(c)Use commercially reasonable efforts to (i) cause the Senior Credit Facilities
to be continuously rated by S&P and Moody’s and, at the Borrower’s election,
Fitch, and (ii) maintain a corporate rating from S&P, a corporate family rating
from Moody’s, and, at the Borrower’s election, an issuer default rating from
Fitch, in each case in respect of the Borrower.

 

SECTION 5.07.  Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority (including Environmental Laws)
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.08.  Use of Proceeds.  Use the proceeds of the Loans solely for the
purposes described in Section 3.12.

 

SECTION 5.09.  [Reserved].

 

SECTION 5.10.  [Reserved].

 

SECTION 5.11.  Further Assurances.  Execute any and all further documents,
agreements and instruments, and take all further action that may be required
under applicable law, or that the Required Lenders or the Administrative Agent
may reasonably request, in order to effectuate the transactions contemplated by
the Loan Documents.  The Borrower will cause any subsequently acquired or
organized Wholly Owned Subsidiary that is a Domestic Restricted Subsidiary and
is not (or that ceases to be) designated as an Immaterial Subsidiary to become a
Loan Party by executing the Guarantee Agreement.  In furtherance of the
foregoing, the Borrower will give prompt notice to the Administrative Agent of
the acquisition by it or any of the Subsidiaries of any Wholly Owned Subsidiary
that is a Domestic Restricted Subsidiary and that will not be designated as an
Immaterial Subsidiary.

 

58

--------------------------------------------------------------------------------

 

SECTION 5.12.  Designation of Subsidiaries. In the case of the Borrower, at any
time and from time to time in its sole discretion, designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (a) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (b) immediately after giving effect to such designation, the
Borrower shall be in compliance, on a pro forma basis, with the covenant set
forth in Section 6.11 (and, as a condition precedent to the effectiveness of any
such designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (c) no Subsidiary that owns any Equity Interests of any
Restricted Subsidiary, shall be an Unrestricted Subsidiary, (d) [reserved], (e)
no Subsidiary may be designated as an Unrestricted Subsidiary if it guarantees
any Material Indebtedness of the Loan Parties (including any Senior Notes) and
(f) there shall be no Unrestricted Subsidiary (other than Titan II, Ascension
and HII Risk Management) on the Effective Date.  If any Person becomes a
Restricted Subsidiary on any date after the Effective Date (including by
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary), the
Indebtedness of such Person outstanding on such date will be deemed to have been
incurred by such Person on such date for purposes of Section 6.01.

 

SECTION 5.13.  Maintenance of Separate Existence.  So long as Titan II shall
exist, do all things necessary to cause Titan II to maintain a separate
existence from the Borrower and each other Restricted Subsidiary, including,
without limitation, causing Titan II to (i) maintain proper corporate records
and books of account separate from those of the Borrower and each other
Restricted Subsidiary; (ii) hold appropriate meetings of its board of directors,
keep minutes of such meetings and of meetings of its members and observe all
other necessary organizational formalities (and any successor shall observe
similar procedures in accordance with its governing documents and applicable
law); (iii) at all times hold itself out to the public under its own name as a
legal entity separate and distinct from the Borrower and each other Restricted
Subsidiary; and (iv) refrain from (A) having any assets other than as
contemplated by the Spin-off Transaction Documents, (B) guaranteeing, becoming
obligated for or holding itself or its credit out to be responsible for or
available to satisfy, the debts or obligations of any other Person, or otherwise
having any liabilities except for the guarantees and related liabilities
pursuant to the Titan II  Guarantees or liabilities for which Titan II is
indemnified under the Spin-off Transaction Documents, (C) acting with the intent
to hinder, delay or defraud any of its creditors in violation of applicable law,
(D) acquiring any securities or debt instruments of its Affiliates or any other
Person, and (E) making loans or advances, or transferring its assets, to any
Person, except (in the case of clauses (A), (B) and (E) above) for liabilities
permitted under Section 6.08(i) and de minimis assets, liabilities, advances,
loans and transfers related to the maintenance of Titan II’s existence or to the
conduct of the activities of Titan II permitted under Section 6.08(i).

 

ARTICLE 6

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full:

 

59

--------------------------------------------------------------------------------

 

SECTION 6.01.  Non-Guarantor Subsidiary Indebtedness.  The Borrower shall not
cause or permit any of the Restricted Subsidiaries that are not Guarantors to
incur, create, assume or permit to exist any Indebtedness, except:

 

(a)Indebtedness existing on the Effective Date and, in each case, set forth in

 

Schedule 6.01, and any Permitted Refinancing thereof; (b)

[reserved];

(c)intercompany Indebtedness owing to the Borrower and the Restricted

Subsidiaries;

 

(d)[reserved]; (e)[reserved];

(f)Indebtedness under or with respect to self-insurance obligations, performance
bonds, bid bonds, completion guarantees, appeal bonds, customs bonds, surety
bonds, return of money bonds, bankers’ acceptances and similar obligations and
trade-related letters of credit, in each case provided in the ordinary course of
business and not in connection with Indebtedness for borrowed money, including
those incurred to secure health, safety and environmental obligations (including
with respect to workers’ compensation claims or other types of social security
benefits, environmental financial responsibility requirements and environmental
remediation programs or to secure the performance of statutory obligations and
other obligations of a like nature arising from legal or regulatory
requirements), in each case in the ordinary course of business;

 

(g)Indebtedness owed to any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary, pursuant to
reimbursement or indemnification obligations to such Person; provided that upon
the occurrence of Indebtedness with respect to reimbursement obligations
regarding worker’s compensation claims, such obligations are reimbursed in the
ordinary course of business consistent with past practice;

 

(h)       Indebtedness in respect of the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

 

(i)Indebtedness incurred in the ordinary course of business to finance insurance
policy premiums;

 

(j)Indebtedness in respect of agreements providing for indemnification,
adjustment of purchase price, earn-outs or similar obligations, in each case,
incurred or assumed in connection with the disposition of any business, assets
or a Subsidiary of the Borrower;

 

(k)[reserved];

 

(l)Indebtedness in respect of those Swap Contracts incurred in the ordinary
course of business and not for speculative purposes and consistent with prudent
business practice;

60

--------------------------------------------------------------------------------

 

 

(m)endorsements for collection or deposit in the ordinary course of business;

 

(n)Indebtedness in respect of (i) customer advances received and held in the
ordinary course of business or (ii) take-or-pay obligations contained in supply
arrangements incurred in the ordinary course of business; and

 

(o)other Indebtedness of Restricted Subsidiaries that are not Guarantors in an
aggregate amount that, when combined (without duplication) with the aggregate
amount of all secured obligations incurred pursuant to Section 6.02(t), shall
not exceed 10% of the Consolidated Net Tangible Assets at any time outstanding.

 

SECTION 6.02.  Liens.  The Borrower shall not, nor shall it cause or permit any
of the Restricted Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or assets (including Equity Interests or other securities
of any Person, including any Subsidiary) now owned or hereafter acquired by it
or on any income or revenues or rights in respect of any thereof, except:

 

(a)Liens on property or assets of the Borrower and its Restricted Subsidiaries
existing on the Effective Date and, in each case, set forth in Schedule 6.02;
provided that such Liens shall secure only those obligations which they secure
on the Effective Date and refinancings, extensions, renewals and replacements
thereof permitted hereunder;

 

(b)[reserved];

 

(c)[reserved];

 

(d)Liens for Taxes not yet due or which are being contested in compliance with
Section 5.04;

 

(e)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s landlords’
or other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 60 days and payable or which are
being contested in compliance with Section 5.04;

 

(f)        pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

 

(g)pledges (in the ordinary course of business and consistent with past
practice) and deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, other obligations of a like nature incurred in the ordinary course
of business, and other obligations permitted by Section 6.01(f), (g) or (h);

 

61

--------------------------------------------------------------------------------

 

(h)encumbrances on real property that would be shown on a current and accurate
survey and zoning restrictions, easements, rights-of-way, covenants,
restrictions, agreements, reservations, riparian rights, mineral and air rights
and similar encumbrances on real property imposed by law, recorded in the
applicable land records, or arising in the ordinary course of business that do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries;

 

(i)[reserved];

 

(j)judgment Liens securing judgments not constituting an Event of Default under
Article 7 or securing appeal or other surety bonds related to such judgments;

 

(k)Liens created in favor of the United States of America or any department or
agency thereof or any other contracting party or customer in connection with
advance or progress payments or similar forms of vendor financing or incentive
arrangements;

 

(l)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, or existing
solely with respect to cash and Permitted Investments on deposit in one or more
accounts maintained by any Loan Party or any Restricted Subsidiary of the
Borrower, in each case granted in the ordinary course of business in favor of
the bank or banks which such accounts are maintained;

 

(m)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business, and Liens on assets on loan, consignment or lease to the Borrower
or a Restricted Subsidiary in the ordinary course of business, including UCC
financing statements related to such assets;

 

(n)Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent of a
Permitted Acquisition or other similar investment otherwise permitted hereunder;

 

(o)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(p)[reserved]

 

(q)Liens on (i) insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under or contemplated by Section 6.01(i) and (ii)
deposits made in the ordinary course of business to secure liabilities for
premiums to insurance carriers;

 

(r)(i) Liens in the form of licenses, leases or subleases granted or created by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business, which licenses, leases or subleases do not interfere, individually or
in the aggregate, in any material

62

--------------------------------------------------------------------------------

 

respect with the business of the Borrower and its Restricted Subsidiaries, taken
as a whole and (ii) rights of Persons in possession under recorded or unrecorded
leases, licenses, occupancy or concession agreements and easements entered into
with the Borrower or any Restricted Subsidiary in the ordinary course of
business;

 

(s)Liens attaching to decommissioning trust funds as may be required pursuant to
any requirement of law; and

 

(t)other Liens securing Indebtedness or other obligations in an aggregate amount
that, when combined (without duplication) with the aggregate amount of
Indebtedness incurred under Section 6.01(o), shall not exceed 10% of
Consolidated Net Tangible Assets at any time outstanding.

 

SECTION 6.03.  Sale and Lease-Back Transactions. The Borrower shall not, nor
shall it cause or permit any of the Restricted Subsidiaries to, enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred unless any Capital Lease
Obligations or Liens arising in connection therewith are permitted by Sections
6.01 and 6.02, as the case may be.

 

SECTION 6.04.  [Reserved].

 

SECTION 6.05.  Mergers and Consolidations.  The Borrower shall not, nor shall it
cause or permit any of the Guarantors to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all the assets (whether now owned
or hereafter acquired) of the Borrower and the Restricted Subsidiaries taken as
a whole, or liquidate or dissolve, except that if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing (1) any Person may merge or consolidate into the
Borrower or any Guarantor in a transaction in which the Borrower or, in a merger
or consolidation to which the Borrower is not party, such Guarantor is the
surviving corporation, (2) the Borrower or any Guarantor may merge into or
consolidate with, or sell, transfer, lease or otherwise dispose of all or
substantially all the assets of the Borrower and the Restricted Subsidiaries
taken as a whole to, any Person, provided that the resulting, surviving or
transferee Person is a corporation, limited liability company or partnership
organized and validly existing under the laws of the United States of America or
any jurisdiction thereof and expressly assumes all of the obligations of the
Borrower, or of such Guarantor, as applicable, under the Loan Documents, (3) any
Guarantor may dispose of all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any other Guarantor and (4) any Guarantor may
liquidate (other than in connection with a merger or a consolidation which shall
be governed by the other clauses of this Section 6.05) and distribute its assets
ratably to its shareholders if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders.

 

63

--------------------------------------------------------------------------------

 

SECTION 6.06.  Restricted Payments.  The Borrower shall not, nor shall it cause
or permit any of the Restricted Subsidiaries to, declare or make, or agree to
declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so; provided, however, that:

 

(a)any Restricted Subsidiary may declare and pay dividends or make other
distributions ratably to its equity holders;

 

(b)the Borrower may make Restricted Payments so long as (i) no Event of Default
shall have occurred and be continuing or would result therefrom and (ii) the
Borrower and its Restricted Subsidiaries shall be in compliance, on a pro forma
basis after giving effect to such Restricted Payment, with the financial
covenant set forth in Section 6.11;

 

(c)the Borrower and each Subsidiary of the Borrower may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;

 

(d)the Borrower and each Subsidiary of the Borrower may make Restricted Payments
for the cashless exercise of options and warrants in respect of Equity Interests
that represent a portion of the exercise price of such options; and

 

(e)so long as no Event of Default shall have occurred or be continuing or result
therefrom, the Borrower and each Subsidiary of the Borrower may declare and make
regular dividend payments or other distributions, or other Restricted Payments,
in an aggregate amount not to exceed $300,000,000.

 

SECTION 6.07.  [Reserved].

 

SECTION 6.08.  Business of Titan II. Permit or cause Titan II to engage at any
time in any business or have any assets or liabilities, other than (i) its
liabilities as a guarantor under the Titan II Guarantees or liabilities for
which Titan II is indemnified under the Spin-off Transaction Documents, (ii)
liabilities reasonably incurred in connection with the maintenance of Titan II’s
corporate existence or arising from the Spin-off Transaction Documents, and
(iii) indemnities from the Borrower in support of the foregoing.  For the
avoidance of doubt, it is understood and agreed that in no event shall Titan II
be merged into or consolidated with the Borrower or any other Subsidiary, other
than an Unrestricted Subsidiary formed solely for the purpose of such merger
that does not have any assets or operations (other than assets or operations
incidental to its formation); provided that after such merger such surviving
Unrestricted Subsidiary shall be deemed to be “Titan II” thereafter for purposes
of this Agreement (including without limitation, Section 5.13).

 

SECTION 6.09.  [Reserved].

 

SECTION 6.10.  [Reserved].

 

64

--------------------------------------------------------------------------------

 

SECTION 6.11.  Maximum Total Leverage Ratio.  The Borrower shall not permit the
Total Leverage Ratio as of the last day of any four-quarter period to be greater
than 4.00:1.00.

 

Notwithstanding the foregoing,

 

(a)for purposes of calculating the Total Leverage Ratio, until the earlier of
(i) the consummation of a Specified Acquisition and (ii) termination of the
acquisition agreement related to such Specified Acquisition, the Total Leverage
Ratio shall not include any Indebtedness of the Borrower or the Guarantors to
the extent that (x) such Indebtedness was incurred solely to finance such
Specified Acquisition (and any related transactions) and the proceeds of such
indebtedness are held as cash or cash equivalents in an escrow or equivalent
arrangement (pending the consummation of such Specified Acquisition) and (y)
such Indebtedness is redeemable or prepayable at no more than 101% of the
principal amount thereof (plus accrued interest) in the event that the Specified
Acquisition is not

consummated; and

 

(b)upon the Administrative Agent’s receipt of a written notice substantially in
the form of Exhibit F hereto (a “Specified Acquisition Notice”), the Total
Leverage Ratio as of the last day of any period for the four-quarter period
beginning with the period in which such Specified Acquisition is consummated
(such period in which the Specified Acquisition is consummated, the “Specified
Acquisition Consummation Period”) and continuing through the fourth consecutive
fiscal quarter ended immediately following the first day of the Specified
Acquisition Consummation Period shall not exceed 4.50:1.00 (in lieu of the ratio

set forth for such period above); provided that (i) the Borrower may deliver a
Specified Acquisition Notice no more than once during the life of this Agreement
and (ii) after any Specified Acquisition Consummation Period, the Borrower must
have a Total Leverage Ratio of no more than 4.25:1.00 or 4.00:1.00, as
applicable in accordance with the periods listed above, for at least two
consecutive fiscal quarters before the Borrower may elect to deliver a Specified
Acquisition Notice for an additional time.

 

ARTICLE 7

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;

 

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement,
any other Loan

65

--------------------------------------------------------------------------------

 

Document, the borrowings hereunder or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made, deemed
made or furnished;

 

(d)the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in (i) Sections 2.05(k)(ii),
5.02(a), 5.03 (with respect to the Borrower’s existence), 5.08, 5.12 or in
Article 6 (other than Section 6.11) or (ii) Section 6.11; provided that an Event
of Default under Section 6.11 shall not constitute an Event of Default for
purposes of any Senior Credit Facility other than a Senior Credit Facility
(Financial Covenant), unless and until the Revolving Credit Lenders (and any
other Lenders under Senior Credit Facilities (Financial Covenant)) have actually
terminated the applicable Commitments and/or declared all outstanding
obligations under the relevant Senior Credit Facility to be immediately due and
payable in accordance with this Agreement;

 

(e)the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or in any Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);

 

(f)the Borrower or any Restricted Subsidiary shall fail to pay any principal or
interest, regardless of amount, in respect of any Material Indebtedness, when
and as the same shall become due and payable;

 

(g)any other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(and the lapse of any applicable grace periods in respect thereof); provided
that this clause (g) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness;

 

(h)an involuntary case or other proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its property or assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or other similar law now or hereafter in
effect or seeking (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

66

--------------------------------------------------------------------------------

 

(i)the Borrower or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) become unable, admit in writing its
inability or fail generally to pay its debts as they become due, (v) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (vi) make a general assignment for the benefit of creditors or
(vii) take any action for the purpose of effecting any of the foregoing;

 

(j)one or more judgments for (x) the payment of money in an aggregate amount in
excess of $75,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company and
does not dispute coverage) or (y) injunctive relief which would reasonably be
expected to result in a Material Adverse Effect shall be rendered against the
Borrower, any Restricted Subsidiary or any combination thereof and the same
shall, in each case, remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, by reason of a pending
appeal or otherwise, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Restricted Subsidiary
to enforce any such judgment;

 

(k)an ERISA Event shall have occurred that, when taken together with all other
such ERISA Events, has resulted in a Material Adverse Effect;

 

(l)any Guarantee under the Guarantee Agreement for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability under the
Guarantee Agreement (other than as a result of the discharge of such Guarantor
in accordance with the terms of the Loan Documents); or

 

(m)a Change in Control shall occur;

 

then, and (x) in every such event (other than an event described in clause
(d)(ii) of this Article or an event with respect to the Borrower described in
clause (h) or (i) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders (or in the case of terminating the Revolving Credit
Commitments pursuant to clause (i) below, the Required Revolving Credit
Lenders), shall, and (y) in every such event described in clause (d)(ii) of this
Article, and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the holders of a majority of the
Loans and Commitments under the Senior Credit Facilities (Financial Covenant)
(or if the conditions of the proviso to such clause have been satisfied, the
Required Lenders), shall, in each case by notice to the Borrower, take any or
all of the following actions, as applicable, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due

67

--------------------------------------------------------------------------------

 

and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise on behalf of
itself and the Lenders all rights and remedies available to it and the Lenders
under the Loan Documents or applicable law; provided that in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Nothing in this Agreement shall
constitute a waiver of any rights or remedies the Lenders may otherwise have,
including setoff rights.

 

ARTICLE 8

THE ADMINISTRATIVE AGENT

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent  as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Administrative Agent is hereby expressly authorized to negotiate, enforce or
the settle any claim, action or proceeding affecting the Lenders in their
capacity as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as the Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the

68

--------------------------------------------------------------------------------

 

covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent and to confirm the occurrence of the
Effective Date in accordance with Section 4.01.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Senior Credit Facilities as well as activities as
Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower.  Upon any such resignation, the Required Lenders shall
have the right to appoint a successor (such successor to be approved by the
Borrower, such approval not to be unreasonably withheld or delayed; provided,
however, if an Event of Default shall exist at such time, no approval of the
Borrower shall be required). If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  If no successor Administrative Agent has been
appointed pursuant to the immediately preceding sentence by the 30th day after
the date such notice of resignation was given by the Administrative Agent, the
Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Loan Document until

69

--------------------------------------------------------------------------------

 

such time, if any, as the Required Lenders appoint a successor Administrative
Agent.  If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and appoint a successor
(such successor to be approved by the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, if an Event of Default
shall exist at such time, no approval of the Borrower shall be required). If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders), then such removal shall nonetheless become
effective in accordance with such notice on such date.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any arranger of this credit facility or any other
Lender and their respective Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any arranger of this credit
facility or any amendment thereto or any other Lender and their respective
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

 

It is agreed that the Syndication Agents and Lead Arrangers shall, in their
capacities as such, have no duties or responsibilities under this Agreement or
liability in connection with this Agreement.  None of the Syndication Agents and
Lead Arrangers, in their capacities as such, has or is deemed to have any
fiduciary relationship with any Lender.

 

ARTICLE 9

MISCELLANEOUS

 

SECTION 9.01.  Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

70

--------------------------------------------------------------------------------

 

(i)if to the Borrower, to it at Huntington Ingalls Industries, Inc., 4101
Washington Avenue, Newport News, Virginia 23607, Attention of D. R. Wyatt
(Telecopy No. (757) 688-6449);

 

(ii)if to the Administrative Agent to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, 3/Ops2, Newark, Delaware 19713, Attention of Nicole Reilly
(E-mail: nicole.c.reilly@jpmorgan.com; Tel: (302) 634-1890), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York 10179,
Attention of Robert Kellas (E-mail: Robert.Kellas@jpmorgan.com);

 

(iii)[reserved]; and

 

(iv)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

(d)Each Lender is responsible for providing prompt notice to the Administrative
Agent of any changes to the information set forth in its Administrative
Questionnaire.

 

SECTION 9.02.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan shall not be

71

--------------------------------------------------------------------------------

 

construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender may have had notice or knowledge of such Default at the
time.

 

(b)Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders and (ii) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
each party thereto and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.19(b), 2.19(c) or any other provision of
the Loan Documents in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each affected Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders”, “Required Revolving Credit Lenders”, or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender that would be counted in
such definition or provision, (vi) release all or substantially all of the value
of the Guarantees provided by the Guarantors without the written consent of each
Lender, (vii) [reserved], (viii) change any of the provisions in Section 9.04(b)
in such a way that imposes greater restrictions on a Lender’s ability to assign
all or a portion of its rights and obligations under this Agreement without the
written consent of each Lender adversely affected thereby, (ix) [reserved], (x)
amend, modify, supplement or waive any condition precedent to any Revolving Loan
set forth in Section 4.03, or any component definition thereof, without the
written consent of the Required Revolving Credit Lenders or (xi) change Section
6.11 or any component definition thereof without the written consent of the
holders of a majority of the Loans and Commitments under the Senior Credit
Facilities (Financial Covenant); provided further that any such agreement
described in the foregoing clauses (v), (x) or (xi) shall require the consent of
only such Lenders as are specified therein, and not of Required Lenders;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.

 

(c)In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all the Lenders, if
the consent of Lenders representing the Required Lenders to such Proposed Change
is obtained, but the consent of any other Lender is not obtained (any such
Lender whose consent is not obtained as described in this Section 9.02(c) being
referred to as a “Non-Consenting Lender”), then, at the Borrower’s request, any
assignee identified by the Borrower (with the consent of such assignee) that is
a Lender, an Affiliate of a Lender, an Approved Fund or otherwise

72

--------------------------------------------------------------------------------

 

reasonably acceptable to the Administrative Agent (and that is not a
Non-Consenting Lender) shall have the right, after consultation of the Borrower
with the Administrative Agent (and with the consent of the Administrative Agent
to the extent such assignment would require its consent under Section
9.04(b)(i)), to purchase from such Non-Consenting Lender, and such
Non-Consenting Lender agrees that it shall, upon the Borrower’s request, sell
and assign to such assignee, at no expense to such Non-Consenting Lender
(including with respect to any processing and recordation fees that may be
applicable pursuant to Section 9.04(b)(ii)), all of its interests, rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of such Proposed Change, for an amount equal to the principal balance of
all Loans held by such Non-Consenting Lender and all accrued interest, accrued
fees and other amounts with respect thereto through the date of sale (including
amounts under Sections 2.16, 2.17 and 2.18), such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption in accordance with
Section 9.04(b) (which Assignment and Assumption need not be signed by such
Non-Consenting Lender).

 

(d)Notwithstanding anything to the contrary herein the Administrative Agent may,
upon prior notice to the Lenders, with the consent of the Borrower only, amend,
modify or supplement this Agreement or any of the other Loan Documents to cure
any ambiguity, omission, mistake, defect or inconsistency, in each case and the
same is not objected to in writing by the Required Lenders within five Business
Days following the receipt of notice thereof.

 

(e)Notwithstanding anything to the contrary herein, at any time and from time to
time, upon notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) specifying in reasonable detail the proposed terms thereof,
the Borrower may with the consent of each directly and adversely affected Lender
under any Class (but no other Lender), provide for a “re-pricing” amendment
which reduces the interest rate accruing in respect of the Loans of such Class
held by such Lenders.  In connection with any such amendment, the Borrower and
each accepting Lender shall execute and deliver to the Administrative Agent such
agreements and other documentation as the Administrative Agent shall reasonably
specify to evidence the acceptance and the terms and conditions thereof (which
agreements and other documentation shall constitute a “Loan Document”), and this
Agreement and the other Loan Documents shall be amended in a writing (which may
be executed and delivered by the Borrower and the Administrative Agent and shall
be effective only with respect to the applicable Loans and Commitments of
Lenders that shall have accepted the relevant amendment) to the extent necessary
or appropriate, in the judgment of the Administrative Agent and the Borrower, to
reflect the existence of, and to give effect to the terms and conditions of, the
applicable amendment.

 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates and the Lead Arrangers, including the reasonable fees,
charges and disbursements of Davis Polk & Wardwell LLP and any other special or
local counsel for the Administrative Agent as may have been retained by the
Administrative Agent after consultation with the Borrower, in connection with
the arrangement and syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of this Agreement
(including expenses incurred in

73

--------------------------------------------------------------------------------

 

connection with due diligence) or any amendments, modifications or waivers of
the provisions hereof (in each case whether or not the Transactions are
consummated), (ii) [reserved] and (iii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights under or in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

(b)The Borrower shall indemnify the Administrative Agent, the Lead Arrangers and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the arrangement and the syndication of the credit
facilities provided for herein, the execution or delivery of this Agreement or
any other Loan Document or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release or threatened release of Hazardous Materials at,
under, on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by the Borrower or any Affiliate thereof; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or its Affiliates,
officers, directors or employees.  This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages from any
non-Tax claim.

 

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.  For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
aggregate Revolving Total Exposure and unused Commitments at the time (in each
case, determined as if no Lender were a Defaulting Lender).

 

(d)To the extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall have liability for any special, indirect, consequential or
punitive damages (as

74

--------------------------------------------------------------------------------

 

opposed to direct or actual damages) arising out of, in connection with or as a
result of this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof (other than in respect
of such damages incurred or paid by an Indemnitee to a third party).

 

(e)All amounts due under this Section shall be payable promptly/not later than
10 days after written demand therefor, together with reasonable detail and
supporting documentation.

 

(f)The provisions of this Section 9.03 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions, the invalidity or unenforceability of any term
or provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any Lender.

 

SECTION 9.04.  Successors and Assigns.  (a) This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (but only
to the extent expressly provided for in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A)the Borrower, provided that the Borrower shall be deemed to have consented to
an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

 

(B)the Administrative Agent; and

 

(C)[Reserved].

 

(ii)Assignments shall be subject to the following additional conditions:

 

75

--------------------------------------------------------------------------------

 

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D)the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws; and

 

(E)no assignment shall be permitted to (x) the Borrower or any of its
Subsidiaries or Affiliates without the approval of the Required Lenders or (y) a
natural person.

 

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

76

--------------------------------------------------------------------------------

 

 

(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(v)Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent and, if required, the
Borrower shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(d), 2.05(e), 2.06(b), 2.19(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  A Participant shall be entitled to the
benefit of the cost protection provisions contained in Sections 2.16, 2.17 and
2.18 (subject to the requirements and limitations therein, including the
requirements under Section 2.18(f) (it being understood that the documentation
required under Section 2.18(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.20 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.16 or 2.18, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired

77

--------------------------------------------------------------------------------

 

the applicable participation. Each Lender that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.20(b) with respect to any
Participant.  Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.19(c)
as though it were a Lender.

 

(ii)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register in the United
States on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

SECTION 9.05.  Survival.  Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.  All covenants, agreements, representations and warranties made by the
Borrower and the Loan Parties herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement

78

--------------------------------------------------------------------------------

 

and the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any Loan Document is outstanding and so long as
the Commitments have not expired or terminated.  The provisions of Sections
2.16, 2.17, 2.18 and 9.03 and Article 8 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any Lender,
the expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Borrower and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, PDF or other
electronic format shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.07.  Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower,
any other Loan Party or any other Domestic Subsidiary that is a Restricted
Subsidiary against any of and all the obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

79

--------------------------------------------------------------------------------

 

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and the Loan Documents (except, as to any other Loan Document, as
expressly set forth therein) shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against the Borrower or its properties in the courts
of any jurisdiction.

 

(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or

proceeding in any such court.

 

(d)       Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

80

--------------------------------------------------------------------------------

 

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.  Confidentiality. (a)  Each of the Administrative Agent and the
Lenders (each, a “Recipient”) acknowledges that the Borrower considers the
Information (as defined below) to include confidential, sensitive or proprietary
information and agrees to maintain the confidentiality of the Information,
except that Information may be disclosed (i) to such Recipient’s and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (collectively, such Recipient’s
“Representatives”) (provided that such Representatives shall be informed by such
Recipient of the confidential nature of such information prior to the disclosure
and shall be directed to treat such information in accordance with the terms
hereof, and each Recipient hereby agrees to be, and shall be, responsible for
any breach of the confidentiality provisions of this Section 9.12 by its
Representatives), (ii) to the extent requested in any legal, judicial,
administrative proceeding or other compulsory process (including for purposes of
establishing a “due diligence” defense in connection with such proceeding or
process) or as required by applicable law or regulations, or upon the request or
demand of any regulatory authority having jurisdiction over such Recipient or
its affiliates (provided that, to the extent not prohibited by law or legal
process, the disclosing Recipient will notify the Borrower as soon as practical
in the event of any such disclosure pursuant to this clause (ii) (other than any
disclosure made in the course of any examination conducted by a bank regulatory
authority or by any self-regulatory authorities, such as the National
Association of Insurance Commissioners)), (iii) to any other party to this
Agreement, (iv) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder, (v) subject to a Confidentiality
Agreement executed (including in the form of a binding electronic “click-
through” agreement) in favor of the Borrower, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) designated by the Loan Parties to any swap or
derivative transaction relating to the Borrower and its obligations, (vi) with
the written consent of the Borrower acting through a Financial Officer or (vii)
to the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section or (B) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower.  For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower, its
Subsidiaries or its business, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower.

 

(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE

81

--------------------------------------------------------------------------------

 

LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS (AND IN ACCORDANCE WITH THE
PROVISIONS OF CLAUSE (A) ABOVE).

 

(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW(AND IN ACCORDANCE WITH THE PROVISIONS
OF CLAUSE (A) ABOVE).

 

SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14.  Conversion of Currencies.  (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

(b)The obligations of the Borrower in respect of any sum due to any party hereto
or any holder of the obligations owing hereunder (the “Applicable Creditor”)
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum is stated to be due hereunder (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Applicable Creditor in the
Agreement

82

--------------------------------------------------------------------------------

 

Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss. The
obligations of the Borrower contained in this Section 9.14 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

 

SECTION 9.15.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

SECTION 9.16.  [Reserved].

 

SECTION 9.17.  Guaranty Release.  Each Lender irrevocably authorizes the
Administrative Agent to release any Guarantor from its obligations under the
Guarantee Agreement if such Person (x) ceases to be a Wholly Owned Domestic
Restricted Subsidiary as a result of a transaction permitted hereunder or (y) is
validly designated as an Immaterial Subsidiary.

 

In each case as specified in this Section 9.17, the Administrative Agent will,
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to release such Guarantor
from its obligations under the Guarantee Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 9.17.  In each case as
specified in this Section 9.17, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to release such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section

9.17.

 

SECTION 9.18.  Security Clearance.  The Lenders and the Administrative Agent
acknowledge that the Loan Parties and their Subsidiaries perform classified
contracts funded by or for the benefit of the United States Federal government
and, accordingly, neither the Loan Parties nor their Subsidiaries will release,
disclose or otherwise make available to any Lender or the Administrative Agent
any classified information or nuclear material in violation of any requirement
of law, including laws restricting release of such information or material to
any parties not in possession of a valid security clearance and authorized by
the appropriate agency of the United States Federal government to receive such
information or material.  The Lenders and the Administrative Agent acknowledge
that in connection with any exercise of a right or remedy the United States
Federal government may remove classified information or government-issued
property prior to any remedial action which would give the Lenders or the
Administrative Agent access to or control over such classified information or
government-issued property.  The Lenders and the Administrative Agent
acknowledge that any exercise of rights or remedies under the Loan Documents or
applicable laws may be subject to the federal National Industrial Security
Program Operating Manual (“NISPOM”), including, without limitation, the rules
governing Foreign

83

--------------------------------------------------------------------------------

 

Ownership Control or Influence (as defined therein).  Notwithstanding any notice
requirements or other obligations of the Loan Parties under this Agreement, none
of the Loan Parties or their Subsidiaries shall be required to furnish any
classified or other confidential information to the extent that furnishing such
information would not be permitted under applicable requirements of law
(including, without limitation, the National Industrial Security Program
established by Executive Order 12829 for the protection of information
classified under, inter alia, the Atomic Energy Act of 1954 and the procedures
set forth in NISPOM and the Department of Energy security regulations,
including, without limitation, the foreign ownership, control or influence
regulations under 48 CFR 904.70003, et seq.).  Nothing in this Section 9.18
shall relieve the Loan Parties and their Subsidiaries of the obligation pursuant
to Section 5.02 to furnish to the Administrative Agent written notice of any
actual knowledge of the Borrower of any development in connection with any
classified contract that may have a material adverse effect on the value of such
contract to a Loan Party or Subsidiary, including but not limited to notice of
cancellation received by the Loan Parties or their Subsidiaries or allegation of
default with respect to such contract to the extent compliance with such
specific notice obligations is not prohibited by applicable law or regulation.

 

SECTION 9.19.  No Fiduciary Relationship.  Each of the Loan Parties hereby
acknowledges that none of the Administrative Agent, the Lenders or their
Affiliates has any fiduciary relationship with or duty to any Loan Party arising
out of or in connection with this Agreement, and the relationship between the
Administrative Agent, the Lead Arrangers and the Lenders or any of their
Affiliates, on the one hand, and the Loan Parties, on the other hand, in
connection herewith is solely that of debtor and creditor.

 

SECTION 9.20.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

84

--------------------------------------------------------------------------------

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 9.21.  Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Contracts or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered

Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

 

 

 

[The remainder of this page has been left blank intentionally]

 

85

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

HUNTINGTON INGALLS INDUSTRIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 




 

--------------------------------------------------------------------------------

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, as Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[OTHER LENDERS]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 